 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMETressler Lutheran Home for Children t/a FrostburgVillage of Allegany County Nursing Home andUnited Food and Commercial Workers Union,Local 692, United Food and Commercial Work-ers International Union, AFL-CIO-CLC. Cases5-CA-11890, 5-CA-12413, 5-CA-12424, and5-CA-13010August 24, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 28, 1981, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-t In its exceptions, Respondent contends that the Board's exercise ofjurisdiction here is improper because Respondent is affiliated with theLutheran Church of America. In finding that the assertion of jurisdictionhere is proper, we note that the Board considered and rejected Respond-ent's contention in a prior proceeding involving Respondent, 254 NLRB223 (1981).Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducteInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In agreeing with the Administrative Law Judge that Respondent vio-lated Sec. 8(a)(Xl) of the Act when its administrator, Leo Cyr, told em-ployees that he did not want them to discuss the Union in the building oron company time, Chairman Van de Water and Member Hunter place noreliance on T.R.W. Bearings Division. a Division of TR. W., Inc., 257NLRB 442 (1981).In the section of his Decision entitled "The Remedy," the Administra-tive Law Judge found, inter alia, that since Respondent has exhibitedunion animus and particularly directed its unlawful activities against thediscriminatees herein, it should be required to expunge all warnings fromthe files of these employees even though some of these warnings werenot discriminatorily motivated. We disagree with the Administrative LawJudge's recommendation and shall modify his recommended Order so asto rcmedy only the specific violations found herein.As the Administrative Law Judge found and we agree that Respondentunlawfully discharged Ronald Hartman. Eleanor Bennett, ElizabethBeckman, Sally Wilburn, and Arlene Schrock, we shall also order the ex-punction of any reference to these discharges from Respondent's files.See Sterling Sugars Inc., 261 NLRB 472 (1982).263 NLRB No. 42lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Tressler Lutheran Home for Children t/a Frost-burg Village of Allegany County Nursing Home,Frostburg, Maryland, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(d):"(d) Revoke, rescind, and expunge from itsrecords the unlawful warning issued to RonaldHartman on November 27, 1979, and all referencesthereto; the unlawful warning issued to Sally Wil-burn in October 1979 and all references thereto;and the unlawful suspension imposed on ArleneSchrock on February 7, 1981, and all referencesthereto."2. Add the following as new paragraph 2(e) andrenumber subsequent paragraphs accordingly:"(e) Expunge from its files any reference to thedischarges of Ronald Hartman, Eleanor Bennett,Elizabeth Beckman, Sally Wilburn, and ArleneSchrock and notify them in writing that this hasbeen done and that evidence of their unlawful dis-charge will not be used as a basis for future person-nel actions against them."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interrogate our employeesconcerning their union activities and sympa-thies and the union activities and sympathies ofour other employees.651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT instruct our employees toremove union pins from their uniforms.WE WILL NOT create an impression amongour employees of surveillance of their activi-ties on behalf of United Food and CommercialWorkers Union, Local 692, United Food andCommercial Workers International Union,AFL-CIO-CLC.WE WILL NOT promulgate, maintain, and en-force any rule or regulation prohibiting ouremployees from soliciting on behalf of anylabor organization on our premises other thanimmediate patient care areas, during our em-ployees' nonworking time, or prohibit withoutour written authorization the distribution ofunion literature in nonworking areas duringour employees' nonworking time, and repri-mand or warn our employees for violationthereof.WE WILL NOT direct our employees not totalk about the Union in our facility or on com-pany time.WE WILL NOT promise our employees great-er wage increases should they not select theUnion as their collective-bargaining repre-sentative.WE WILL NOT threaten our employees withthe loss of existing benefits and that we wouldstart from zero in bargaining with the Unionshould they select the Union as their collec-tive-bargaining representative.WE WILL NOT threaten our employees withdischarge and unspecified reprisals for engag-ing in union activities.WE WILL NOT discharge, suspend, or other-wise discipline our employees because of theirmembership in, assistance to, or activities onbehalf of the Union.WE WILL NOT discharge, suspend, or other-wise discipline our employees because theyhave testified in a proceeding under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Ronald Hartman, EleanorBennett, Elizabeth Loar Beckman, Sally Wil-burn, and Arlene Schrock immediate and fullreinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, andmake them whole for any loss of earnings thatthey may have suffered by reason of our dis-crimination against them, with interest.WE WILL reimburse Arlene Schrock for alllegal expenses incurred in her defense of thecharges of physical and mental abuse filed byus with the Frostburg Police Department andthe Maryland Division of Licensing and Certi-fication.WE WILL notify, in writing, the MarylandDivision of Licensing and Certification, theFrostburg Police Department, and any otherstate, municipal, or local agency contacted inconnection with our charges against ArleneShrock, that all references to alleged patientabuse by her are rescinded and that she hasbeen reinstated to her former position of em-ployment, with full rights and privileges, pur-suant to an Order of the National Labor Rela-tioins Board; and send copies of said notices toSchrock.WE WILL revoke, rescind, and expunge fromour records the unlawful warning issued toRonald Hartman on November 17, 1979, andall references thereto; the unlawful warningissued to Sally Wilburn in October 1979 andall references thereto; and the unlawful suspen-sion imposed on Arlene Schrock on February7, 1981, and all references thereto.WE WILL expunge from our files any refer-ence to the discharges of Ronald Hartman, El-eanor Bennett, Elizaeth Loar Beckman, SallyWilburn, and Arlene Schrock and WE WILLnotify them in writing that this has been doneand that evidence of their unlawful dischargewill not be used as a basis for future personnelactions against them.WE WILL cease giving effect to and rescindour rule prohibiting solicitation, distribution,or posting of material or notices without priorwritten authorization from our administratoror insofar as it applies to the exercise of ouremployees' rights under Section 7 of the Actin areas of our facility other than those involv-ing immediate patient care and insofar as itprohibits distribution of union literature duringour employees' nonworking time in areas otherthan immediate patient care areas of our facili-ty.TRESSLER LUTHERAN HOME FORCHILDREN T/A FROSTBURG VILLAGEOF ALLEGANY COUNTY NURSINGHOME652 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEDECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:This proceeding, which was heard by me in Frostburg,Maryland, on January 19-23 and 28-30, 1981, involvesthe discharge of four employees allegedly in violation ofSection 8(a)(3) and (1) of the National Labor RelationsAct, as amended, 28 U.S.C. § 151, et seq., and numerousalleged violations of Section 8(a)(1), based on chargesfiled by United Food and Commercial Workers Union,Local 692, United Food and Commercial Workers Inter-national Union, AFL-CIO-CLC (herein the Union).After the hearing closed and briefs were filed, a newcomplaint issued in Case 5-CA-13010, based in part onthe discharge of another employee who testified duringJanuary, it being alleged that the discharge was in viola-tion of Section 8(a)(3), (4), and (1) of the Act.' Hearingson that complaint were held in Cumberland, Maryland,on May 13 and 14, 1981. Respondent denied that it vio-lated the Act in any manner alleged in any of the com-plaints.Upon consideration of the entire record,2includingmy observation of the demeanor of the witness, and ofthe briefs submitted by General Counsel and Respond-ent, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONTressler Lutheran Home for Children, a nonprofitPennsylvania corporation, is engaged as a health care in-stitution in the operation of and trades as Frostburg Vil-lage of Allegany County Nursing Home (herein Re-spondent or the Home) in Frostburg, Maryland. Duringthe 12 months prior to the issuance of the complaints,representative periods, Respondent received gross rev-enues in excess of $100,000 from the operation of theHome and purchased and received, in interstate com-merce, products valued in excess of $50,000 directlyfrom points located outside the State of Maryland. Al-though Respondent denied that it is subject to the juris-diction of the Act and filed a motion to dismiss the in-stant proceeding, the Board has ruled (254 NLRB 223(1981)) that Respondent is and has been at all times mate-' The Union was formerly known as Retail Stores Employees Union.Local 692, United Food and Commercial Workers Union, AFL-CIO,and filed its initial charges under that name. Before the first day of hear-ings, the Union reaffiliated, and a motion was made to amend the nameto reflect the Union's present name, which I granted without opposition.The relevant docket entries are as follows: The charge in Case 5-CA-11890 was filed on February 5, 1980, and amended on March 19, 1980,and a complaint issued on March 20, 1980. The charge in Case 5-CA-12413 was filed by the Union on July 18, 1980, and a complaint issued onAugust 22, 1980. The charge in Case 5-CA-12424 was filed on July 22,1980, and amended on August 1, 1980, and a complaint issued on August22, 1980. The three complaints were consolidated for hearing on August28, 1980, and, at the January hearings, additional amendments to certainof the complaints were made. The charge in Case 5-CA-13010 was filedon February 10, 1981, and amended on March 10, 1981, and a complaintissued on April 9, 1981. On April 10, 1981, the General Counsel movedto reopen the prior proceeding and to consolidate the new complaintwith the then closed proceeding. Over Respondent's opposition, I grant-ed the motion by Order dated April 21, 1981.a Certain errors in the transcript are hereby noted and corrected.rial herein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and thatit will effectuate the policies of the Act to assert jurisdic-tion over it. Being bound by Board law, I so conclude. Ialso conclude, as Respondent admits, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Statementi. BackgroundThe alleged unfair labor practices involved in the Jan-uary 1981 hearings occurred before and after two repre-sentation elections held at the Home. Upon a petitionfiled by the Union on November 19, 1979, an electionwas conducted on January 16, 1980, for a union of serv-ice and maintenance employees, nursing assistants, physi-cal therapy assistants, ward clerks, orderlies, dietary em-ployees, housekeeping and laundry employees and main-tenance employees, but excluding, inter alia, professionalemployees, which included registered nurses (hereinRNs), who were stipulated to be supervisors within themeaning of the Act, and licensed professional nurses(herein LPNs). The Union won that election and wascertified, upon the overruling of Respondent's objections,on April 15, 1980.On May 2, 1980, the Union filed another petition, andan election was held on June 12, 1980, this time for thetechnical employees, which included and consisted solelyof LPNs, whom the Regional Director determined con-stituted a residual group because they had frequent con-tact with the nursing assistants, worked the same hours,and had similar working conditions. A self-determinationelection was therefore directed to determine whether theLPNs wished to be included in the then existing serviceand maintenance unit represented by the Union. TheUnion won that election, too, and was certified onAugust 26, 1980, after Respondent's additional objectionshad been overruled, one of which, significant herein, wasthat LPNs were supervisors and thus were ineligible tovote.2. The crux of the issues-credibility andmotivationEach of the five employees allegedly performed actswhich could have contributed or led to Respondent's de-cisions to impose discipline. The principal questionsherein are whether Respondent perceived of those actsas serious violations requiring termination, or whetherthe acts which were allegedly committed were merelythe pretexts to hide Respondent's ulterior illegal motiveto discharge the employees because they supported theUnion. In turn, whether there was illegal motivationrests upon whether Respondent's witnesses were believ-able, because each of its principals averred that union ac-tivities played no part in their decisions.There are a number of facts which play a part in thisDecision. Leo J. Cyr, Respondent's administrator, whowas called by the General Counsel as an adverse witness653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the first day of the January hearings, had almost norecollection of the events which led to the discharges ofthe employees. Eleven days later, when called by Re-spondent to testify, Cyr's recollection had improved im-measurably, testifying, often with specificity, to dates,times, places, and events. I regard his sudden gain of in-formation with intense suspicion.s In addition, I foundhim frequently to be evasive and argumentative and, ingeneral, lacking in candor.Another fact is that many of Respondent's current em-ployees testified; and, although it may not be said withassurance that their testimony must be regarded as truth-ful, the mere fact that they placed their jobs at possiblerisk by offending Respondent has been deemed to besome indication that they would attempt to state thetruth as best they knew it. Georgia Rug Mill, 131 NLRB1304, 1305, fn. 2 (1961), modified in other respects 308F.2d 89 (5th Cir. 1962); Gold Standard Enterprises, Inc.;Gold Standard Liquor Store at Ridge Avenue; Chalet Wineand Cheese Shops, Ltd. at Fullerton Avenue; Chalet Wineand Cheese Shops; Ltd. Highview Park, 234 NLRB 618(1978), reversed on other grounds 607 F.2d 1208 (7thCir. 1979). Yet another fact which must be considered isthat much of Respondent's "proof" of many of the ruleviolations was solely a narration by supervisors of whatemployees reported to them. Although such testimonywas admitted to support contentions that the supervisorswere truly motivated by those reports, the hearsay state-ments prove nothing else. Certainly, they do not lendcredence to whether the underlying violations uponwhich Respondent relies were in fact committed. I havetaken into account the absence of the witnesses whocould have but did not support Respondent's underlyingdefense.Furthermore, to the extent that there is testimonywhich conflicts with my findings, I credit the witnesseswhose testimony I rely upon. In making these credibilityfindings, I have fully reviewed the entire record andcarefully observed the demeanor of all the witnesses. Ihave also taken into consideration the apparent interestsof the witnesses; the inherent probabilities in light ofother events; corroboration or lack of it; and consisten-cies or inconsistencies within the testimony of each wit-ness and between the testimony of each and that of otherwitnesses with similar apparent interests. Testimony incontradiction to that upon which my factual findings arebased has been carefully considered but discredited.Where necessary, however, I have set forth the precisereasons for my credibility resolutions, bearing in mindthe oft-quoted advice: "It is no reason for refusing toaccept everything that a witness says, because you donot believe all of it; nothing is more common in all kindsof judicial decisions than to believe some and not all."N.L.R.B. v. Universal Camera Corporation, 179 F.2d 749,754 (2d Cir. 1950). See, generally, N.L.R.B. v. WaltonManufacturing Company & Logansville Pants Co., 369U.S. 404, 408 (1962).Finally, it is true that the discharges of some of theemployees might be viewed as overreactive in the cir-' Another of Respondent's witnesses conceded that her recollection ofa fact resulted solely from being told it by Respondent's counsel.cumstances. However, Board law makes clear that anemployer may discharge an employee for good reason,for bad reason, or for no reason at all, as long as its deci-sion is not motivated by the employee's protected con-certed or union activities. But bad reasons or no reasonshave their limitations. Such may, with knowledge of theemployees' union activities, provide enough guidance toconclude that the reason or lack of one was merely apretext for the only reason the employer actually had-to rid itself of union activists and to discourage the unionadherence of other employees. Although the line may bethin between a valid nonreason or valid bad reason andan invalid pretextual reason, the line must be drawn inthese very difficult cases.Respondent contends that the discipline it imposedflows from violations by the employees of rules set forthin its "Employees' Handbook," which provides certainregulations established for the guidance of all employeesand states that "willful or inexcusable breaches of theserules will be dealt with firmly under a uniform policywhich applies equally to all departments and all individ-uals." On the other hand, the handbook also states thatRespondent's policy is "to be patient, sympathetic, fairand tolerant in the administration of" the Home.Of necessity, the departure from a "uniform policy"which is "patient, sympathetic, fair and tolerant" must beconsidered. These are Respondent's guidelines, and devi-ations should be deemed suspect, at least to the extent ofdetermining whether illegal motivation was the truecause of the discipline.3. Respondent's rules and regulationsThe specific rules and regulations which are at issueare as follows:GROUPI RULES:Commitment of any of the following offenses willresult in:Ist Offense: Oral warning with written notation2nd Offense: Written warnings3rd Offense: Termination of employment1. Discourteous, inattentive or unprofessionaltreatment of the patients/residents.2. Disharmony with fellow employees, supervi-sors, patients, doctors, visitors, auxiliaries or volun-teers.7. Solicitation. distribution or posting of materialor notices without prior written authorization fromthe administrator.8. Failure to report to work at the assigned time.10. Leaving the facility during work hours with-out permission of the supervisor.* * * a a654 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOME12. Failure to give at least two hours notice priorto reporting time of an illness or emergency pre-venting work.13. Interfering or interrupting the home oper-ations while visiting in the work areas or on thevillage/facility.GROUP II R ULES:Commitment of any of the following offenses willresult in:Ist Offense: Written warning2nd Offense: Termination of employment3. Willingly negligent or knowingly failing toreport unsafe or unsanitary conditions.4. Engaging in obscene, abusive language and/ormalicious gossip and/or the spreading of rumors, orharassing fellow employees.5. Absence from the work assignment without areasonable excuse. Documentation of the reason forabsence is required unless waived by the supervisor.GROUP III R ULES:Commitment of the following offenses:Ist Offense: Cause for immediate terminationwithout warning.2. Conviction of a crime.4. Engaging in immoral conduct of indecency onvillage/facility.5. Physical or verbal mistreatment of theresidents/patients.11. Insubordination.14. Job abandonment.NOTE: A combination of violation of any threerules and regulations listed in Groups I and II shallbe just cause for termination of services; however,personnel records will not accumulate a single vio-lation of any rule in Groups I and II which doesnot recur within one year from the date of the in-fraction.4. Pat Keller-a comparison studyAs a gauge in determining Respondent's motivation, Inote its treatment of Pat Keller, one of its nursing assis-tants, who was first disciplined when she left the Homeon October 12, 1979, over the expressed opposition ofher "immediate supervisor," Kathy Clise. For that, thenActing Director of Nurses Phyllis Roque (and, since lateDecember 1979, director of nurses) gave her an oralwarning with written documentation for violation ofgroup I, rule 10. The warning was not signed by Keller,Roque explaining that oral warnings did not have to besigned.On another occasion, which I infer took place later,Keller called RN Edna Slonaker to inform her that shecould not come to work because she had no snow tires.The roads, however, were clear of snow. For that, shewas given another oral warning, despite the fact that awritten warning seemingly was required because it was asecond offense of a group I rule.On yet another occasion, Keller telephoned from Bal-timore at or about noon, long after she was due to work,and stated that she could not report to work. She wasgiven no warning. On yet other occasions, she did notreport to work, she came to work late, and she came towork hung over. No discipline was meted out. In De-cember 1979, Keller requested a leave of absence fromthe Home; she was not discharged nor did Respondentrequest that she take a leave of absence, even though,shortly before, she had missed some days because of herinability to work. Roque admitted that she told Kellerthat, when she was able to work, she should notify Re-spondent so that she might be rehired.Although Roque testified that she had thought thatKeller favored the Union, it will become apparent, asdiscussed, infra, that there was a more than adequatebasis for the discharge of Keller for violation of numer-ous of Respondent's rules (including two, insubordinationand job abandonment, that seemingly required immediatedischarge); yet the option of termination was never exer-cised, whereas the discriminatees herein were treatedmuch more harshly. That disparity forms a basis for theconclusions reached herein.B. The Discharge of Ronald Lee HartmanRonald Lee Hartman, with Sally Wilburn, another dis-chargee, the principal and outspoken union adherent,began employment as a nursing assistant in March 1979,and was assigned to additional duties of keeping controlof supplies and, in July, of being the fire and safety coor-dinator, for which he was paid an additional 35 cents perhour. In mid-September, he began his efforts to organizethe employees, signed a union authorization card on Oc-tober 1, and attended a union meeting with 20-25 otheremployees on or about October 12. About a weekbefore, Cyr asked Hartman whether he had heard any-thing about a union. Hartman replied that he had heardsome talk, but not much. This conversation was notdenied by Cyr; and I find and conclude that Cyr's con-duct constitutes interrogation illegal under Section8(aXl) of the Act.Shortly after the first union meeting, on or about Oc-tober 15 or 16, Cyr held a meeting of the employees inthe Home's dining room. He announced that there was aunion which was attempting to organize the employees,but stated that he was not particularly concerned about itand saw no need for it. Cyr stated that the employeeswere receiving what Respondent could afford, and that a655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion could not get any more, because Respondent hadnothing more to give. Several employees spoke, one ofwhom stated that, when a union organized employees,the staff pays no attention to patient care. Hartman sug-gested, however, that in his experience, it was not aunion which caused a decline in patient care, but a de-crease of personnel at the facility.About a week later, Cyr met with Hartman and statedthat Hartman had really fooled him and that he did notrealize that Hartman favored a union until Hartmanmade his statement at the meeting. He said: "[L]et's putour cards on the table and be honest with each other."Hartman confessed that he favored the Union, that Re-spondent was being unfair with its employees, and that aunion could be helpful. Cyr explained that there wasonly so much money available, that Respondent was lim-ited in great part to receipts of fixed Medicaid benefits,and that there was not enough to give the employeesmore. In addition, Cyr stated that Hartman's position asfire and safety coordinator was causing him embarrass-ment and problems with the supervisory staff, becauseHartman was being very open about his support of theUnion. About the same time, or perhaps toward the endof October, RN Slonaker directed Hartman to removethe union pin which he was wearing on his collar. Hart-man told her that if she would remove her pin (a nursingassociation pin) he would remove his. Slonaker coun-tered that hers was a professional insignia. Hartman defi-antly continued to wear his pin.In late October, Hartman was removed from his posi-tion as fire and safety coordinator. Two months later, onJanuary 2, 1980, he was terminated for reasons GeneralCounsel alleges are pretextual. First, the General Coun-sel attacks the bona fides of an evaluation given to Hart-man on September 13, 1979, noting that Hartman wastreated as a probationary employee and that Hartmanhad long since completed his 90 days' probationaryperiod. However, the union organizing campaign had notcommenced by the date of his evaluation (September 10)and Hartman had not become active in his support of theUnion by that date. I thus conclude that the evaluation,which contains an oral warning about Hartman's failureto follow a proper chain of command, to utilize his timeon patient care, and to report to work on time, was notbased on considerations which are illegal under the Act.I have greater problems understanding Respondent'sposition regarding its reevaluation of Hartman on No-vember 20, 1979, more than a month after Respondentfirst learned of Hartman's union adherence. On thissecond evaluation, Hartman was still deemed a proba-tionary employee. More important, Slonaker concededthat Hartman's work, tardiness, and time engaged in pa-tient care had improved, although he was still not fol-lowing the proper chain of command;4yet Respondentgraded Hartman lower in almost every category of itsevaluation and none of its witnesses adequately explainedwhy this was so. The second evaluation, as did the first,provided that Hartman would again be reevaluated in4 None of Respondent's witnesses knew what Hartman had done to becriticized for not following a proper chain of command.another 60 days (the first provided for reevaluation in 30days), but Hartman's employment did not last that long.On November 27, Hartman received his second warn-ing. That morning, he had reported to work at 6 a.m., anhour before his normal starting time, and awoke and pre-pared his patients a half-hour earlier than usual so that hecould go to court to testify as a character witness for afriend. At 7 a.m., he obtained permission from the twoLPNs on his station to leave. He left the premises about8:30 a.m. and returned shortly after 10:30 a.m. Slonaker,the RN on his station, was not present; and Hartman didnot ask permission of the RN on the other station or ofanyone else.Hartman was warned for violations of group I, rule 10and group II, rule 5. The General Counsel contends thathe violated neither rule, having left the Home with per-mission of his supervisor and having had a reasonableexcuse. Respondent argues that Hartman should havegone to RN King and that his excuse was not reasonable.As to the latter contention, Roque testified that if Hart-man had merely called in sick that day, even though hewas not sick, that would have satisfied her. She appearedto be more concerned that Respondent had notice ofHartman's absence from work, rather than attacking thereasons for his absence. That claim is particularly una-vailing in light of Respondent's frequent disregard ofKeller's absences. In any event, there was no proof thatHartman's excuse was a sham; to the contrary, it was le-gitimate and could not be construed as lacking in reason.Respondent's argument that Hartman should have ob-tained the approval of RN King rests on its duplicitousinterpretation of the meaning of "supervisor" set forth inits rules. It concedes that LPNs supervised direct patientcare and directed the nursing assistants, albeit under theoverall control of the RN on duty. And there can be noquestion that Respondent claimed, in its objections to theBoard-conducted election of LPNs, that LPNs were su-pervisors, in order to upset the results of that election.But, here, at the January hearing, it suited Respondent'spurpose to define a "supervisor" as excluding LPNs tosupport the discipline of Hartman because he was a lead-ing advocate of the Union. This conclusion is bolsteredby Respondent's use in the warning of two rule viola-tions, one of which, that Hartman's court appearancewas not a reasonable excuse, was unsupported by anyevidence. Upon inquiry at the hearing, Roque positedthat the stating of two rule violations for the same actwould be considered as one warning, but there is nothingin the rules, particularly the ambiguous "NOTE" quoted,supra, which would indicate that to an employee. Rather,it appears that the group II violation was inserted tomake the warning more severe than it actually and un-justifiably was.Furthermore, a comparison with Respondent's treat-ment of Keller for a similar violation is once again help-ful. Although Roque attempted to justify the disparity bynoting that Keller, in violation of "her immediate super-visor's instructions," left the Home for only 15-20 min-utes, the fact remains that Roque set forth only a group Iviolation by Keller, not the additional group II violationthat Hartman was also charged with and not a group III656 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEviolation for insubordination, requiring immediate dis-charge. Further, Clise, an assistant physical therapist orrehabilitation aide, who was concededly an employeewithin the meaning of the Act, was named as the "super-visor" who denied Keller permission to leave the Home.At the May hearing, Sue Ann Ostendorfe, one of Re-spondent's supervisors, explained that it was the duty ofall nursing assistants to report claims of patient abuse totheir supervisors, who, she claimed, consisted of bothRNs and LPNs. I find nothing improper in Hartman'sobtaining of permission from the LPNs on his station. Inote that neither LPN testified. I credit Hartman's testi-mony that he obtained their permission and discredit thehearsay testimony of Roque that one of the LPNs ad-vised her that Hartman simply told the LPN that he wasleaving and that he did not receive permission to do so. Ialso note and credit Hartman's testimony that, prior tothe union campaign and with Roque's knowledge, he hadreceived permission from an LPN to leave the Homeand he was never warned therefor.The final warning and Hartman's termination resultedfrom two separate events. On January 2, 1980, Hartmanwas in the room of Arta Gall, a resident who was hardof hearing. Hartman testified that Gall, who had been amember of a union in his earlier years, was talking aboutunions. Hartman stated to Gall, in a loud voice so as tobe heard by Gall, but which was also overheard by apasserby, that, if there were as many workers in theHome as there were supervisors, there would be noproblems. Although at that time there was no prohibitionagainst employees talking with patients about the Unionor their union activities-indeed, employees were en-couraged to talk with their patients in furtherance of Re-spondent's policy of making the Home as much as a"home" as possible-I find that Hartman's statementwent beyond the issues of union organization and em-ployees dissatisfaction and attacked and belittled Re-spondent's management of the Home. It, therefore, ex-ceeded the bounds of propriety and Respondent couldreadily find that his remark was offensive and tended tocreate disharmony, possibly within the broad definitionof group I, rule 2.But Hartman's discussion the same day with NormaSimpson exceeded no such bounds, and in fact constitut-ed protected concerted activities. Employees had madeknown their concern that one employee had been coun-seled for eating a piece of toast in the residents' diningroom, whereas other employees were allowed the use ofthe dining room. Because this constituted an economicbenefit, their concern was protected. Hartman talkedwith Simpson in the laundry room and asked whether,when she ate in the dining room, she had to pay for hermeal. He opined that her free meal violated the Act.Simpson said that she was allowed to eat there onlywhen she was acting as a supervisor.Contrary to Simpson's testimony and that of MaryElla Zimmerman, supervisor of the housekeeping andlaundry departments, I find it difficult to believe thatSimpson was being harassed by Hartman. Nor do I findthat any disharmony was created, unless Respondentsuggests that "disharmony" is synonymous with "differ-ence of opinion." If that truly portrays Respondent'scase, any time there is an organizing campaign at a facili-ty, with some employees favoring organization andothers opposed to it, an employer could terminate anyemployee it wished. However, inasmuch as any concert-ed activity must commence with some sort of communi-cation which may or may not be received favorably, itwould nullify the right to engage in such activity if pro-tection were denied because the communication failed tobear fruit. Mushroom Transportation Company, Inc. v.N.LR.B., 330 F.2d 683 (3d Cir. 1964). The gist of Re-spondent's brief on this point appears to concede theconcerted nature of Hartman's discussion, while arguingthat the activity was not protected because Hartman wasaway from his own work duties as he talked with Simp-son. It is true that the location of his discussion wasraised in the testimony, but ever so slightly. I find thatRespondent was principally concerned with the subjectmatter of the discussion, not its location. In any event, ofall the rules in Respondent's guidelines, no matter howbroadly they were interpreted from time to time, Hart-man was never charged with being away from his work-site at the time of his discussion. The charges made weresolely "disharmony" and "harassment."I conclude that the Act protects this conversation andthat the discipline of him violated Section 8(a)(1) of theAct. It further violated Section 8(a)(3) because I find nobasis for the charge of violation of Respondent's rule,other than Hartman's well-known union activities. AsCyr stated, he felt that Hartman had been trying to"create mistrust of management" and that the Simpsonincident "just confirmed really, the mental state that hewas in and that he had been in for sometime, obviously."That "mental state," I conclude, was Hartman's pro-motion of the Union. Similarly, I find Roque's descrip-tion of Hartman as "defiant" and her statements that "heinvolved himself in areas where he had no business in-volving himself in" and that she had a problem with his"general attitude" are all indicative that support of theUnion motivated Respondent's discipline and dischargeof Hartman.As a result, at the time of Hartman's termination, Ifind valid only his prior oral warning on the evaluation,dated September 13, 1979, and the warning for creatingdisharmony in his conversation with a resident on Janu-ary 2, 1980. Under Respondent's rules, these two viola-tions are insufficient to support Respondent's dischargeof Hartman, which I conclude violated Section 8(aX3)and (1) of the Act.5As previously concluded, Respondent, in Cyr's firstconversation with Hartman, engaged in illegal interroga-tion in violation of Section 8(a)(1). Cyr's second conver-sation with Hartman about a week after his meeting withthe employees on or about October 15 or 16 sufferedfrom the same infirmity, again in violation of Section4 Respondent contends throughout its brief that its handbook set fortha procedure whereby employees could grieve any of their problems orconcerns to their supervisors, then to Respondent's administration, andthen to Respondent's office in Pennsylvania. and that the failure of thediscriminatees herein (including Hartnman) to follow that procedure con-stitutes "acquiescence ... that the written warnings were justified." Nolegal authority is given to support this contention, which I find lackscommonsense, logic, and legal justification.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1). The complaint also alleges that, by Cyr's state-ments that the Union would be unable to "squeeze bloodout of a turnip," created a feeling of futility in violationof the Act. Even in the context of Respondent's otherunfair labor practices found herein, Respondent did notindicate that it would not bargain or that such bargainingwould result in absolutely no benefits or gains or, forthat matter, no written agreement. Nor does the recorddemonstrate that Respondent's assessment of its financialstatus was incorrect. Madison Midwest Nursing Care, Inc.,d/b/a Anna-Henry Nursing Home, 236 NLRB 1135, 1139(1978), is analogous. There, the employer claimed that itcould not guarantee a raise. Here, Cyr did little more. Ifind no violation. Finally, I find that Slonaker's directionto Hartman to remove his union pin also violated Section8(a)(l) of the Act. There is nothing to indicate that thewearing of a union pin violated any of Respondent'srules. Although in a health facility there is clearly a dif-ference between the wearing of a professional and unionpin, Slonaker's direction was intended only to impedeunion activities, and for no other justifiable and reason-able business purpose. St. Joseph's Hospital, 225 NLRB348 (1976).C. The Discharge of Eleanor BennettEleanor Bennett was a part-time housekeeper whoworked on all weekends and holidays and substituted foremployees who were on vacation or sick. She alsoworked on other days pursuant to a schedule preparedby Zimmerman who posted it on the employees' bulletinboard on a Friday, every 2 weeks, for a 2-week periodcommencing the following Wednesday.Respondent's knowledge that Bennett was engaged inunion activities is based on Bennett's conversations withNorma Simpson and Shirley Spiker, both alleged to beagents and supervisors within the meaning of Section2(11) of the Act, which allegations Respondent denied.Bennett testified that Spiker was the acting supervisor ofthe kitchen department, when admitted SupervisorNorma Scarpelli was not present; and that she sawSpiker designated as acting supervisor on forms Bennetthad to fill out. The record is barren of any other testimo-ny regarding Spiker's duties and responsibilities. Therewas substantially more testimony regarding Simpson,who was Zimmerman's assistant; was in charge of theoffice when Zimmerman was out of town; infrequentlyperformed Zimmerman's functions, such as writing uporders, taking inventories, and handing out checks; fromtime to time ate with the Home's residents, as did othersupervisors; and was treated as a supervisor by Respond-ent, which instructed her not to vote in the first electiona few days prior to that election.SBennett, a member of the union organizing committee,attended almost all the union meetings, made telephonecalls to employees to persuade them to become active inthe Union, and tried to enlist employees to come tounion meetings. She testified that in late November orearly December, she attempted to persuade both Simp-son and Spiker to sign union cards and asked both ofs Simpson stated that she had been advised not to vote by Cyr; Cyrdenied that he did.them to attend union meetings to listen to the unionclaims, because both related their negative reactions tothe union organizing drive.I conclude that the General Counsel has not producedsufficient evidence of Spiker's supervisory status, therebeing nothing in the record to show what powers she ex-ercises and what she does. Her designation as acting su-pervisor is insufficient proof of her status. Henry A.Young, d/b/a Columbia Engineers International, 249NLRB 1023, 1030, fn. 11 (1980). Whether Simpson was asupervisor or agent is a closer question; at least someproof was elicited about what she did. But neither Hart-man nor Bennett understood her to be a supervisor orRespondent's agent, Hartman discussing with her whyshe ate in the dining room when other employees werenot permitted to do so, and Bennett asking her to cometo union meetings and to sign a union card. Nor doesBennett's testimony support a finding that Simpson exer-cised supervisory powers. Notwithstanding these conclu-sions, I find that, as hereafter discussed, Respondent hadknowledge of Bennett's union activities.Bennett's employment record was perfect from thedate she was first employed, January 27, 1979, untilshortly after she approached both Simpson and Spiker.On December 19, 1979, she was given a warning for anincident which had occurred a month before, on Satur-day, November 17, 1979. She and other housekeeperswere directed to clean up the arts and crafts room for aspecial affair. 7 While waxing two large tables in theroom, Bennett used a can of spray wax which shesprayed directly onto the tables; but some wax wassprayed beyond the sides of the tables and onto the floor,which became slippery as a result. When that conditionwas recognized, Bennett and her fellow employeesmopped the floor twice in order to clean off the wax;and, when they left, they put up a sign stating "WetFloor." Apparently, the slick had not been fully eliminat-ed, and someone slipped and fell later that day.Respondent did not call any of the employees to tes-tify about this incident, but instead relied upon the testi-mony of Zimmerman, who testified to the results of herinvestigation-that she examined the floor the followingMonday and found it to be like an "ice skating pond,"that she talked during the following week with three ofthe housekeepers and none knew about wax spilling onthe floor, but that, a month later, one employee had in-formed her that Bennett went around the room with acan of Pledge wax and sprayed it all over the floor. Be-cause the loom was 50 by 70 feet, I find the latter facthighly unlikely, and equally improbable that Zimmermanwould believe it.87 Zimmerman testified that the housekeepers were to clean only thefloors that Saturday. Why that would be necessary in light of the factthat the floors are waxed by male maintenance employees every Fridaywas unexplained.8 In its brief, Respondent explains that the efforts of all the housekeep-ers to wash the floor merely spread the wax throughout the room. If thatwere so, and it is contrary to what Zimmerman stated that she had beentold by one housekeeper, then all of the housekeepers would have clearlybeen involved in creating the dangerous condition. Yet, only Bennett wasdisciplined.658 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEFurther, I distrust her narration, which attempts tosupport the warning solely by uncorroborated hearsaytestimony. Although the results of her investigation wereadmitted to determine Zimmerman's motivation, Re-spondent must prove its case by something more substan-tial. In light of the admission that signs were posted indi-cating that the floor was slippery, I find that the otherhousekeepers must have been aware of the condition andZimmerman's testimony of her conversations with thehousekeepers should not be credited. Rather, I accepther concession that she felt that unions had no place innursing homes and credit Bennett's testimony (and dis-credit Zimmerman's denial) that on or about November3, 1979, the day after a union meeting at which Bennettwas named a member of the Union's organizing commit-tee, Zimmerman stated to her that she was aware ofunion organizing going on in her department, that shewas aware that there had been a union meeting the priornight, and that she had lived long enough without aunion and was going lo do so now. Her knowledge, Iinfer, must be attributed to Simpson, who, if not herclosest and most intimate friend, was clearly more thanZimmerman's employee and who attended a union meet-ing in early November which was (I again infer) the oneat which Bennett was designated a member of theUnion's organizing committee. Without this knowledge,Zimmerman would have had no reason to make herstatement to Bennett about the union meeting.9When Zimmerman's motivation was put to the test,the facts of the events leading to Bennett's second warn-ing and her discharge fall into place. As noted above,Zimmerman normally posted the work schedule for herdepartment on Friday. She did not do so on Friday, Jan-uary 4, 1980. When Bennett worked that weekend, Janu-ary 5 and 6, the schedule had not been posted; and Ben-nett assumed that her next dates of employment were tobe the following Saturday and Sunday, as they alwayshad been. When she arrived for work on January 12, shelooked at the schedule which had been posted the pre-ceding Monday, and found that she was off that Satur-day but had been scheduled for Friday, January 11. Shereported to RN King that she was at the Home andasked whether she should work. Upon King's advice,Bennett telephoned Zimmerman at home, and Zimmer-man said that Bennett should follow the schedule-"whatever it says, you do." Bennett went home.On Monday, January 14, 1980, Zimmerman gave Ben-nett a warning notice and informed her of four allegedwrongs: (1) that she did not report off on January 11; (2)that she caused a disturbance on January 12; (3) that shewent into the storeroom on January 12 and put wax onthe floor, in the same way as she did on November 17,1979; and (4) that she had taken one of Zimmerman's an-9 Zimmerman admitted that she knew of Bennett's union adherenceonly on December 19 because, when she gave Bennett the first warning,Bennett replied that Zimmerman should realize that she was putting Ben-nett between the Union and Respondent. By crediting Bennett's testimo-ny, I find that, although not specifically alleged in the complaint, Zim-merman engaged in giving Bennett the impression of surveillance of herunion activities. The matter was fully litigated by the parties and is suffi-ciently related to the subject matter of the complaints to justify a specificfinding of a violation of Sec. 8(a)(1) of the Act. Southwestern Bell Tele-phone Company, 237 NLRB 110 (1978).tiunion posters off the bulletin board, rumpled it, andthrew it on the floor. Bennett explained to Zimmermanwhy she had missed work on January 11 and denied atthe hearing the rest of the allegations. Zimmerman toldBennett to go home and come back on January 19, whenher case would be further discussed. When Bennettstated that she had no way home, Zimmerman said thatwas her problem. Bennett met Cyr and explained thatshe was worried about a remark she had made the previ-ous Saturday that Cyr would pay for her cab home. Cyrreplied that she ought not worry about it, and further"Next week is the election. After the election, if every-one votes the right way, this will be a good place towork. Now, keep that in mind."Bennett voted in the election on January 16, withoutchallenge. Bennett reported for her meeting on January19, while Zimmerman was preparing a new schedule forthe housekeeping department. Zimmerman commented,"By now, I'm sure that you're aware that the Union wonthe vote." When Bennett noted that Zimmerman wasmaking up a new schedule, Zimmerman said that theschedule was none of her concern and asked Bennett tosign a resignation. Bennett refused and, after some dis-cussion of the events of the week before, was terminated.The above is based on Bennett's testimony and Zim-merman's failure to contradict Bennett's testimony of theremark about the union election victory. I discredit Zim-merman's other testimony and various denials for thesame reasons as stated above. Again, the overall effect ofRespondent's case was diminished by its failure to cor-roborate Zimmerman's hearsay testimony and, thus, itslack of any evidence to support directly the chargesmade against Bennett, with the exception of Bennett's ab-sence on January 11. The hearsay will simply not with-stand scrutiny when applied to the principle of fairnessoutlined in Respondent's rules.10The absence of January11, although Bennett may not have been totally blame-less,"twas caused essentially by Zimmerman's failure topost the schedule so that part-time weekend workerscould see it.Zimmerman, despite her acknowledged duty to runher department efficiently and her responsibility toensure that employees are made aware of the days thatthey are expected to work and to ensure that the em-ployees work those hours, contended that the schedulewas posted timely; and only upon prodding did she con-cede that Bennett, when she completed her work onSunday, January 5, 1980, could not have seen the sched-ule, because it had not yet been posted. Yet, she made noattempt to advise Bennett that she was to work onFriday, January 11, insisting that it was Bennett's respon-'o As discussed, infir, concerning the discharge of Sally Wilburn, Re-spondent argues in its brief that certain statements made by a residentshould not be credited, as follows: "All the testimony about what Mr.McMullen allegedly stated is hearsay, tainted with all of the defects ofhearsay testimony."1I Bennett testified that she telephoned Zimmerman twice at home,without success, to see if she had been assigned to work that week. Shealso testified that she attempted to reach King at the Home, also withoutsuccess. However, Bennett testified that she averaged 3 to 4 days' workeach week, and she must have ssumed that she would be scheduled towork on days other than the weekend.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsibility, and hers alone, to check the schedule, testifyingthat other part-time employees had called her. 2The dif-ficulty with this explanation is that Zimmerman had ear-lier testified that the other part-time housekeepers hadnot called. Although Zimmerman's rationale may be ex-plained as simply an exercise of double standards,'3theinconsistency is nonetheless important in assessingwhether her professed motivation is credible.This inconsistency is not the only one contained in hertestimony. Zimmerman attributed the rescheduling ofBennett to only weekdays and giving her off on theweekend for the first time since Bennett started work onJanuary 27, 1979, to a requirement set by Respondent atits home office in Pennsylvania that Zimmerman reducethe hours of her staff. Thus, she began to give the part-time housekeepers weekends off so that only four house-keepers would work on weekends, rather than five. Asnoted above, one of Bennett's violations was an allegeddisturbance ("disharmony") on January 12, caused inpart by her erasure and alteration of the schedule whichwas Zimmerman's first implementation of the newpolicy. With Bennett not scheduled for the weekend ofJanuary 11-12, there were only four housekeepers sched-uled, consistent with Zimmerman's testimony. But incon-sistent is the fact that Zimmerman scheduled five house-keepers for the following weekend, thus making her ra-tionale for the change of schedules, at best, questionable.I found that Bennett was a truthful and sincere wit-ness'4and have little reason to believe that she wouldalter the schedule (or that she would purposefully createa dangerous condition by waxing floors with a knownslippery substance)."5In addition, I discredit the basis ofZimmerman's allegations, because her assumption thatBennett erased that portion of the schedule which indi-cated that she was to work on Monday, January 13,cannot be reconciled with the fact that Bennett reportedto work that Monday (after erasing the notation that shewas to work on Monday). Zimmerman seemingly putthis discrepancy out of mind, declaring that Bennett hadtold her that the reason she reported for work onMonday was that she called the Home late Sunday nightand had a nursing assistant check the schedule to ascer-12 RN Margaret Ann Grimes Elliott testified that on a number of oc-casions, when an employee had not reported to work, she called the em-ployee to find out what the problem was. She issued no warnings.'a Zimmerman frequently discussed religion with another housekeeperduring working hours. That apparently presented no problem to Zimmer-man, but Hartman's discussion of working conditions with Simpsonduring working hours was not to be equally tolerated." To the contrary, I have discredited materially the testimony of Zim-merman Although it is often difficult, if not imposaible, to articulate thereasons for credibility determinations based solely on demeanor, I notethat in critical portions of Zimmerman's cross-examination, her voicecracked and she became visibly nervous.Is Zimmerman sought to create a rationale for Bennett's actions by ex-plaining that she had scheduled Bennett for a day off on ThanksgivingDay and that Bennett was angry that she had not been given ChristmasDay, to which she was entitled if preference by seniority had been fol-lowed. However, Zimmerman's understanding of Bennett's motivationwas narrated almost solely through hearsay statements: not one of thehousekeeping employees so testified. I cannot credit Zimmerman's hear-say testimony. In one respect, Zimmerman testified to some direct knowl-edge-that she had been told by Bennett of her complaints on the tele-phone. However, earlier in Zimmerman's testimony, she testified inconsis-tently that she never discussed Thanksgiving Day with Bennett. I dis-credit her later testimony to the contrary.tain whether she was scheduled for work. There is noevidence that Bennett went to the Home between Satur-day and Monday, and Zimmerman, knowing that theschedule had been altered, should have wondered howthe assistant read that Bennett was scheduled to work onMonday, when Bennett erased the entry the previousday.Zimmerman never questioned this, but made broad,unsubstantiated assumptions of Bennett's culpability.'6Ihave no doubt that Zimmerman criticized Bennett forher removal of an antiunion leaflet from the employees'bulletin board, even though Zimmerman, conceding thather recollection was unclear, insisted that she foundcrumpled on the floor an advertisement for a "soupsale," which was of no moment and which would nothave been a topic for her criticism of Bennett. But thereis mention in Zimmerman's January 18, 1980, warning ofBennett of "four different counts," and I find it signifi-cant that Zimmerman would recall the insignificant soupsale leaflet. Indeed, it would be more in keeping withZimmerman's attitude that she would blame Bennett forthe removal and crumpling of an antiunion leaflet, whichZimmerman conceded she often posted. I credit Ben-nett's denial of this incident and her narration that it wasan envelope containing an anniversary card from herchildren which was the document involved.The warnings that Zimmerman gave are further indic-ative of Zimmerman's motive, for she expanded upon thealleged violations in a way that implied that Zimmermanwas seeking to make her punishment stick. As to the No-vember 1979 incident, she warned Bennett both for cre-ating the slippery condition and not reporting the haz-ardous condition. 'Bennett testified that she reported thematter to the ward clerk, because Zimmerman was not atwork that day and because it was the clerk who was incharge of the intercom and would have been able to seekout the appropriate authority to rectify the situation.Zimmerman stated that only she should have been ad-vised and that notifying the ward clerk was inappropri-ate. Later, she said that during her investigation andbefore she gave Bennett the warning, she checked withthe ward clerk who could not remember whether Ben-nett had so informed her. Still later, she recanted, statingthat she did not check with the clerk until after thewarning was given. Why she would have asked the wardclerk only after the warning was unexplained; and I findit improbable that she checked with the clerk at all.I further find that Bennett's selection of the wardclerk, instead of telephoning Zimmerman, was not a vio-lation of any of Respondent's rules. The rule which Ben-nett is alleged to have violated does not state a duty toreport the condition to a supervisor, but only an obliga-tion to report it. The hazard, if it was such, was clearlymarked by Bennett, and was evident even by the follow-ing Monday. Further, if the condition were as serious asZimmerman indicated, it is curious that, once informedof it on Saturday, she did not report to work until1' Assumptions were part and parcel of Zimmerman's actions. Insteadof testifying that Bennett telephoned her at home a little after 7 a.m. onSaturday, January II 1, she stated that Bennett came to work a little after 7a.m.060 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEMonday and she did not give warnings to the otherhousekeepers who must have been aware of the allegedhazard. '7Weighed against Respondent's avowed policy of fair-ness, Zimmerman's treatment of Bennett falls far short inthe balance. This initial warning of December was basedon statements of various employees, none of whom Re-spondent saw fit to produce. I infer that they would nothave testified as Zimmerman would have me believe.The second and final warning was a mixture of the samefaults which pervaded the first. Bennett was warned notonly for failing to appear for her day's work but also forfailing to give 2 hours' notice that she would not appear,a single violation compounded into two violations andsharply different from Respondent's treatment of Keller(although similar to Respondent's treatment of Hartman).Furthermore, the second warning, according to Zimmer-man, encompassed the same conduct which gave rise tothe first warning, Zimmerman explaining that the dishar-mony involved in the second warning was Bennett's de-liberate spraying of wax which caused the arts and craftsroom floor to become slippery. In explanation, Zimmer-man then began to expand upon the faults she foundwith Bennett's conduct, testifying that Bennett hadmissed an earlier weekend and that the disharmony shehad created was "just one incident after another," com-mencing in November 1979 (coincident with the earlystages of the Union's organizing drive).As may already be evident, I found Zimmerman's tes-timony to be inconsistent and contradictory, and I do notcredit her. Rather, I find that her conduct varied fromthe dictates of fairness mandated by Respondent's regula-tions, particularly in light of the testimony of other ofRespondent's witnesses that supervisors often excusedabsences without notice or, at least, did not issue warn-ings because of such conduct. In these circumstances, thereasons for the discharge of Bennett, unsupported almostcompletely by persons who witnessed the violations forwhich Bennett was discharged-and, particularly, thedischarge occurring after the hiatus of her employment,and only after the Union won the election-are pretex-tual at best, lacking and unbelievable at worst. I con-clude that her discharge violated Section 8(a)(3) and (1)of the Act.The complaint alleges that Respondent also violatedSection 8(a)(1) of the Act by Zimmerman's telling Ben-nett that her removal of the antiunion petition was afactor in the decision to discharge her. General Counsel'sbrief does not indicate the theory of this allegation,which I find in these circumstances fails to state a viola-tion of the Act. It is true, as discussed, infra, that Re-spondent's rule prohibiting the posting of notices violat-ed the Act. That does not imply that a necessary corol-lary to the right of union adherents to post notices is theright to remove posters they do not like. If employees donot have the latter right, then it is not improper for anemployer to tell them so. I so conclude.1" If there were such a hazard-an "ice skating pond" query, why theHome left the floor in that condition over the weekend.D. The Discharge of Elizabeth Loar BeckmanElizabeth Loar Beckman, an employee since January15, 1979, originally a nursing assistant and then a wardclerk, was terminated on January 30, 1980, after hersecond incident of alleged use of obscenities in violationof group II, rule 4. Although the General Counsel makessome contentions about the inequity of the first violation,the written warning could not have been motivated byany illegal purpose under the Act, because it occurredon June 30, 1979, months prior to the beginning of unionorganization. The inquiry then turns to the events of Jan-uary 30, 1980, which Respondent claims constitute thesecond offense which justified Beckman's discharge forgroup II violations.Despite Roque's denial, I find that Respondent wasaware of Beckman's support of the Union. Beckman,who appeared to be a sincere young lady, albeit one en-dowed with a quick and sometimes acerbic tongue, hadbeen aware that certain tensions arose with the onset ofthe union drive. After Roque gave a speech to the nurs-ing staff in early December 1979, Beckman felt thatRoque was correct in complaining that the employeeshad been treating her differently since the union cam-paign started and had been paying too much attention tounion organization to the detriment of patient care. As aresult, she told Roque and Margaret Ann Grimes, herRN, that, although she was for the Union and was goingto vote for it, she was sorry if she treated them different-ly and hoped her union support would not interfere withtheir friendship. A few weeks or so before, she had alsoexpressed her support of the Union to Harriet King.King did not testify, and Grimes essentially supportedBeckman's narrative, which I find credible. And, becauseGrimes corroborated Beckman's testimony, I find itprobable that Beckman also expressed her thoughts toRoque, despite Roque's testimony that one day Beckman,upset, stated to her that they were friends, that Roqueshould not worry about her because the employees didnot need a union, and that she was not for the Union. Idiscredit Roque's testimony, finding it improbable thatBeckman would express her support for the Union totwo supervisors, yet state the opposite to a third.What went on at Beckman's desk on the afternoon ofJanuary 30, 1980, was subject to differing testimony.Beckman testified that LPN Maria Shockey came to herdesk to call Roque to explain that her patient was in badhealth and that the patient's physician stated that he didnot have time to come to the Home. Shockey said shecould not believe the doctor's attitude, to which Beck-man commented: "If there were less assholes in theworld, it would be a better place," and therapist KathyClise said that the doctor would probably wait until thepatient died and only then would he come to the Hometo sign a death certificate.Sometime later, Beckman's mother, who had quit herjob at the Home I or 2 days before, telephoned Beckmanand told her that one of the nursing assistants had calledher to say that another assistant had seen in her person-nel file, a sheet of paper indicating that she had quit andthat her leaving was all right because the Home neededdependable people anyway. Beckman told her mother661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat anyone had access to open file folders, that informa-tion of that kind should have been placed in a sealed en-velope, and that it was unprofessional to leave it in anopen folder.' 8Assistant Activities Director Faith Bittner, a supervi-sor and daughter of another of Respondent's supervisors,testified that she heard Beckman state that the facilitywas being run unprofessionally; that, if there were not somany assholes, it might be better; and that she wouldtake up these matters with the Union, which would takecare of them-and that is what she told Roque later,when she also reported that some of the patients' chartswere missing. But Bittner was more bitter and upsetabout what one of the other employees, in the companyof two others, had said about her as she left the nurses'station-to wit, "There goes another asshole." Roque,apparently unconcerned with the latter obscenity andwith what appeared to be a clear allegation of harassingother employees-indeed, Roque at the hearing couldnot recall that Bittner said anything about the other em-ployees-seized upon the Beckman incident and askedBittner to prepare an immediate report on only that inci-dent, which constituted Beckman's second warning foruse of obscenities and the alleged cause for her dis-charge.No satisfactory explanation was given by Roque whyshe targeted Beckman alone for discipline. I discredit herdenial of knowledge (or lack of recollection) that shewas told by Bittner of the verbal abuse that she was sub-jected to by the three other employees; and I discredither narration of the incident. According to her, Bittnerapproached her in her office "just about hysterical ...crying and upset." Bittner related first that Beckman said"unprofessional assholes in the world" and "this facilitybeing run by unprofessional assholes"; and, second, thatJenkins (not Bittner) had been referred to as unprofes-sional. I find it wholly improbable that either of theseevents could have caused Bittner to be "hysterical," asRoque testified, and find that Bittner was upset, as sheadmitted, and that her emotional state was affected solelyby what was said to her and about her. Roque was, inher testimony, attempting to conceal that fact, knowingthat her choice of Beckman as the sole subject of disci-pline could not be justified when compared to the failureto punish the actual wrongdoers.Finally, even if I credited Roque's testimony, I wouldbe constrained to find that, so strongly was she motivat-ed by a desire to rid her staff of union adherents, sheclosed her mind to rule violations committed by otheremployees.'9At Beckman's exit interview on February5, 1980, Cyr announced that since the "shenanigans" hadcommenced, Beckman's attitude had drastically changed.Those "shenanigans" could mean only the union cam-paign and Beckman's support of the Union, the factors" I recognize that this statement is critical of Respondent, but it wasmade not to or in the presence of a coherent patient. Further, Respond-ent's warning to Beckman was solely for the use of an obscenity. Thus,this incident is different from that involving patient Gall and Hartman."0 While I find that Roque's insistence that Beckman be disciplined, tothe exclusion of the other employees, evidenced disparity, I reject Gener-al Counsel's additional theory that the use of obscenities by employeeshad generally been condoned, although the rule appears to have been en-forced only somewhat sporadically.which I find motivated her discharge. Cyr's commentthat Beckman had no understanding of the "role she hadto play in working in the framework of the context of anursing home" has meaning only in the "context" of theunion campaign. Roque's statement that Beckman's atti-tude had "changed" has similar import.I conclude, therefore, that Respondent fired Beckmanbecause of her union activities in violation of Section8(a)(3) and (1) of the Act and that her use of an obscen-ity was merely the excuse and pretext to conceal Re-spondent's actual motivation.20The complaint also al-leges that Cyr's comment at the exit interview constitut-ed an independent violation of Section 8(a)(1) of the Actby "implying" that Beckman's union activity was afactor in Respondent's determination to discharge her.The pleadings thus suggest an alternative that Beckman'sdischarge did not violate Section 8(a)(3) of the Act, butRespondent's implication of illegal motivation violatedSection 8(a)(l). It may be that such conclusions maysome day be made; but it would seem that, once the im-plication is found, the motivation for the discharge,which is of the essence in these proceedings, has beenproved, and no further independent violations need beconsidered. In light of my findings, supra, I will dismissthis allegation as redundant.E. Additional Alleged 8(a)(1) ViolationsBefore considering the remaining two dischargeswhich are subjects of the complaints herein, it is neces-sary to consider some miscellaneous alleged violations ofSection 8(a)(l) of the Act, some of which bear tangen-tially upon the discharges of the employees, discussedsupra, and especially upon the discharges of both nursingassistants Sally Wilburn and Arlene Schrock, the latterof whom testified at the January hearing to a number ofviolations.In October 1979, Kay Trantham, then director ofnurses, asked Schrock what the Union had to offer thatTrantham could not. When Schrock asked Tranthamwhat she was talking about, Trantham asked her whethershe had heard about the Union, to which Schrock an-swered that she had heard rumors; but Schrock appar-'o My conclusion is based on the conflict between the testimony ofBittner and Roque and my disbelief of Roque's testimony inl its entiretyregarding this incident. I also note that, late in the January hearings, Re-spondent also relied, for the very first time, upon Beckmaul's overallwork record, a clear shift from the reasons originally interposed as thebasis for her discharge. It is thus unnecessary to resolve the conflict be-tween Bittner and Beckman, although I am inclined to credit Beckman'stestimony that she was not impugning the integrity of the Home. Bittner,the daughter of a supervisor and herself a low-level supervisor, stated asfact testimony which had been given to her by Respondent's attorneysprior to the hearing, was utterly confused as to meaninigful dates andtimes, and changed her testimony about the effects of being called an ob-scenity (at first, it made no impression and then, on cross-examination. itupset her). From these facts, as well as her demeanor, Bittner demon-strated her opposition to the Union and willingness to side with Respond-ent. In addition, Bittner's testimony about Beckman's statemcnt that shewould correct the problems with the aid of the Union gives more closelywith Beckman's testimony of her concern that her mother's file, contain-ing adverse criticism, had been left open to the view of Respondent's em-ployees. In crediting Beckman rather that Biltncr, I am aware of otherconflicts relating to Beckman's testimony, arid credit Gnmes, whom Ifound to be sincere and truthful, wherever her testimony conflicts withBeckman's.662 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEently kept whatever information she had to herself. Inany event, Trantham repeated her first question, tellingSchrock that the benefits granted by Respondent werethe best in the area. Trantham did not testify, and I con-clude that she engaged in interrogation illegal under Sec-tion 8(a)(1) of the Act.Schrock also testified that in or about October 1979she was very upset and frustrated with the patient carebeing given on other shifts and complained to Roqueabout it. Roque acknowledged that it had been going onand that employees had been "slacking off... since theunion was coming in." Roque stated that she was sick ofhearing about the "damn" union, that she would like toget rid of a lot of people, but that, while the union drivewas going on, there was nothing she could do aboutthem. General Counsel alleges that this constituted animplied threat to discharge employees because of theirunion activities. I do not read her statements that broad-ly. Rather, it appears that Roque was concerned with thepossible effects of discharging employees upon the suc-cess of the union organizing campaign, then in its earlystages, the first petition being filed in November. If em-ployees had indeed not been performing their work be-cause their interest was primarily directed to the unioncampaign, their union activities would not have insulatedthem from discharge. That Roque later threw this cau-tion to the proverbial winds, as she clearly did, and, as Ihave found, for reasons violative of the Act, does nottransform her October statement into an illegal threat.I do, however, find an illegal 8(aX1) threat by Roque(testified to by Schrock) in her statements on July 22,1980, 6 days after the LPN election, at a meeting ofLPNs and nursing assistants from unit 2. Roque said thatshe was sick of the employees' attitudes, that they oughtto come to work with smiles on their faces, and that: "Ifyou think I've played prick before, you haven't seen any-thing yet." She added that, just because the Union hadwon, did not mean that she could not fire anybody, thatshe had about 20 unfair labor practice charges filedagainst her and that she did not care if she had 20more-she would still fire the employees. Clearly, thethreat was one which reasonably could be understood byemployees to be linked to the Union's successful cam-paign to become the employees' collective-bargainingagent.The complaint also alleges that in February 1980,Roque promised employees benefits should the employ-ees cross a picket line. Apparently, this is based on thetestimony of nursing assistant Kelly Jenkins, who statedthat, while discussing with Roque the possibility of em-ployees at another nursing home going on strike, Roquesaid that, if Respondent's employees went on strike, theycould be fired because the strike was illegal-"that theUnion was not in and did not have a contract." Some-thing, according to Jenkins, was said by Roque aboutthere being "plenty of benefits." Although I have other-wise credited Jenkins, I found her recall of this conversa-tion, which she testified to most haltingly, to be minimaland do not rely upon it. I dismiss the allegation. For thesame reasons, I reject the General Counsel's attempt toconvert the original allegation of a promise of benefitsinto one of an illegal threat of discharge.In April or May 1980, Cyr held a meeting of all RNs,LPNs, and nursing assistants in which he complained,inter alia, of union stickers and literature being posted allover the Home. He stated that he did not want theUnion discussed in the building or on company time. Al-though health facilities may justifiably limit union solici-tation and distribution areas other than those involvingpatient care, N.L.R.B. v. Beth Israel Hospital, 437 U.S.483 (1978), there is no legal justification for Cyr's overlybroad prohibition, which I conclude violates Section8(aX1) of the Act. St. John's Hospital and School of Nurs-ing, Inc., 222 NLRB 1150 (1976), enfd. in relevant part557 F.2d 1368 (10th Cir. 1977); T.R. W. Bearings Division,a Division of T.R. W., Inc., 257 NLRB 442 (1981).The last of the otherwise unrelated 8(a)(1) violationsoccurred on July 11, 1980, 5 days prior to the LPNs'election. Roque and Slonaker held a meeting of LPNs atwhich Roque stated, and Slonaker reiterated, that, whenthe LPNs joined the Union, a raise would be given tothe Home's administrative employees and RNs, but notthe LPNs; that, if the LPNs did not belong to the Union,they would get a raise, too; that they would also get araise when the union employees received a raise, so thatthe LPNs would get two raises by not belonging to theUnion, but only one, if they belonged to the Union.Roque further stated that the cost-of-living increase, pre-viously granted in January and July, would be givenonly on July 1, but later reversed herself, saying that theUnion would sue for it and it would be granted. Roquealso stated that when Respondent had to bargain withthe Union, the employees would lose all benefits andwould have to start from zero.The complaint alleges that Respondent violated theAct only by (1) promising greater wage increases to em-ployees should they not select the Union and (2) threat-ening a loss of all existing benefits, should the employeesselect the Union. I conclude that Respondent violatedSection 8(a)(1) of the Act in both respects. N.LR.B. v.Exchange Parts Co., 375 U.S. 405, 409 (1964); Plastronics,Inc., 233 NLRB 155 (1977).F. The Discharge of Sally WilburnSally Wilburn, another of Respondent's nursing assis-tants, was continuously employed from December 22,1978, to July 17, 1980, when she was terminated. Thereis no issue that, along with Hartman, she was the mostvocal employee in her support of the Union and that herunion activities were well known to Respondent. Re-spondent has denied that some of Wilburn's allegationsof 8(a)(1) violations occurred, but I found her to be gen-erally truthful and candid, whereas, as stated above, Ihave little regard for Cyr's truthfulness; and I found thatRoque was so entirely overwhelmed by her perceptionsof the Union's lurking behind all the faults of the Homethat she was willing to risk the discharge of those shefelt were union adherents and chance infractions of theAct.Wilburn, like other employees, was subjected to illegalinterrogation about her union activities. In mid-October1979, Cyr asked her what the Union could give to herthat Respondent could not. Wilburn replied: "Better663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking conditions and job security." Cyr stated that thepatients would suffer because their fees would have to beincreased, but Wilburn stated that she could not see howthat would come about. Cyr then stated that he did notthink as much of Wilburn as he did before the unioncampaign and that she was not "the same girl." Wilburnreplied that employees had a right to be union members.After this conversation, Wilburn complained to theUnion, which wrote a letter to Cyr; and Cyr apologizedto Wilburn, stating that he did not realize that he wasbadgering and harassing her.That same month, Wilburn received her first warning.She posted a piece of union literature on the employees'bulletin board in the nurses lounge. RN Slonaker toldher to take it down, which Wilburn did. Sometime later,Slonaker advised her that she was not allowed to putanything up and that the bulletin board was hers so thatshe could post notices to the employees. Wilburn wasgiven a warning.Respondent contends that its policy permitted theposting of notices only with the permission of its man-agement. However, the bulletin board was used for no-tices other than Slonaker's business: posted from time totime were thank you notes from patients, announcementsof weddings and baby showers, menus, and advertise-ments.21Although Respondent contended that all lettersand postcards were censored in the administration officebefore being sent to the nurses or their assistants (includ-ing Cyr's initialing his approval on some of the postedmaterial), I have little faith in that testimony. In anyevent, so long as Respondent permitted the nonbusiness-related material to remain on the bulletin board, there isin this record no legitimate business justification to sup-port its right to permit the posting of union-related mate-rial only upon its permission to do so. Requiring an em-ployee to submit such material for Respondent's inspec-tion would permit Respondent to ascertain who support-ed the Union and who did not. It is hornbook law thatRespondent may not interrogate employees to ascertaintheir union sympathies. Respondent may not do indirect-ly by applying and enforcing its rule what it may not dodirectly. Further, it is clear that Respondent may notcondition the exercise of Section 7 rights upon its ownauthorization. John H. Swisher & Sons, Inc., 211 NLRB777, 779, fn. 7 (1974).22 I conclude that the rule violatesSection 8(a)(1) of the Act and Respondent's discipline ofWilburn on the basis of the illegal rule violates Section8(a)(3) and (1) of the Act.23" In addition, Slonaker posted antiunion leaflets on the bulletin boards(as did Zimmerman) and distributed antiunion material to employees inthe employee lounges and in immediate patient-care areas.as Respondent contends that Wilburn was a vocal and open union sup-porter in October 1979 and could have requested authorization from Cyrwithout fear of disclosing her union adherence. That is not Board law.ITT Automotive Electrical Products Division, 231 NLRB 878 (1977); PPGIndustries Inc. Lexington Plant, Fiber Glass Division, 251 NLRB 146(1980)" Respondent complains that the underlying validity of its rule forbid-ding solicitation was never alleged as an independent unfair labor prac-tice. However, see fn. 9, supra, and my comments during the hearing thatI felt it necessary to consider this matter. Even had Respondent intro-duced evidence of a business justification, that would have been unavail-ing in light of its own antiunion solicitation and use of the bulletinboards.On July 2, 1980, after work, Wilburn was involved inan altercation in the Home's parking lot with fellow em-ployees Kelly Jenkins and Barbara Rafferty. As a result,Roque suspended each employee for 3 days24and disci-plined RN Sherry Yutze for her failure to report toRoque that the employees had been bickering all day andthat they had engaged in the altercation that after-noon.a2Roque warned each employee that they werenever to discuss the incident again, under penalty of dis-charge.The final incident occurred 2 weeks later. Accordingto Wilburn, as she was walking down the hall, she hearda disturbance coming from the room of one of the resi-dents, Abby McMuller. Entering the room, she foundnursing assistants Delores Broadwater and Linda Rich-ards taking soiled clothes off McMullen, who was yellng"Union, union ...the tall man [Cyr] is trying to get usto say something bad about you [Wilburn] ...If itwasn't for you, I wouldn't have a dress on my back."Prior to Wilburn's entrance, McMullen had complainedto the other assistants that Cyr had directed her to cometo his office, where he had attempted to obtain informa-tion from McMullen to use to terminate Wilburn.Indeed, the day before, Broadwater and Richards werein McMullen's room when Cyr entered and askedMcMullen to come to his office when she was able to doso.When RN Linda Sandman entered the room to seewhat the commotion was about, Wilburn said he used noloud language in front of McMullen, but she complainedto Sandman, in essence: "Look what they're doing toher. They have no right to do this," all in agreementwith what McMullen was saying. Later, she and twoother employees met with Sandman, who told them notto mention the incident to anyone. Still later, apparentlyafter Sandman had reported this incident to Roque,Sandman again met with Wilburn, alone, and criticizedWilburn for her behavior. Wilburn protested that this in-cident and the fight with Jenkins were being used by Re-spondent as a pretext to have her fired. The next morn-ing, Sandman took Wilburn to the office where Sandmanstated that she had thought Wilburn had been warnedabout talking about the parking lot incident. Wilburnprotested that she did not believe that incident had beendisclosed publicly. Without much further discussion,Sandman presented a warning notice to Wilburn abouther conduct in McMullen's room and her discussion ofthe parking lot incident, and Wilburn was terminated.26"4 The General Counsel contends that there is no proof that Jenkinswas suspended, relying in part on Respondent's failure to produce Jen-kins' warning. It was not incumbent upon Respondent to do so: the Gen-eral Counsel could have subpoenaed the document. In any event, I notethat Jenkins, although denying that she had been told that she was sus-pended, testified only that she asked for time off, and Roque stated thatshe was going to suggest it anyway.2s The discipline of Yutze should be compared with Zimmerman's fail-ure to discipline the other housekeepers who knew of the dangerous andslippery floor allegedly created by Bennett and failed to report the same.26 In so finding. I discredit Wilburn's testimony that she never was in-formed of the reasons for her discharge. I do credit her with respect toRoque's unwillingness to give Wilburn the reasons for termination inwriting.664 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEBroadwater and Richards essentially corroboratedWilburn's narration of the incidents in McMullen's room,in that the commotion was caused solely by McMullen,and not by Wilburn. Sandman, however, placed moreemphasis on the loudness of Wilburn, whom she heardyelling: "Now look what they've done. They shouldn'tbe allowed to do this." And, contrary to Roque, whotestified that Sandman reported that McMullen was yell-ing "Union, union, union, I'm sick of hearing of it,"Sandman testified that she did not hear what the patienthad said, but that Wilburn explained to her that Cyr hadcalled McMullen to his office and instructed her towatch over Wilburn.As a result, according to Sandman, she reported theincident to Roque, explaining that it was very unethicalfor a patient to be asked to spy. She also discussed thebehavior of the three employees as being loud and bois-terous, and Roque directed her to tell the three employ-ees that their behavior was not accepted. Sandman testi-fied that she told the three employees that, and that itwas not only unethical to ask a patient to spy, but thatshe did not believe it because there was no need to spy.Wilburn replied that Sandman did not know what kindof people she was working for, that Jenkins was ready totalk, and that the actions were part of a master plot, par-ticularly by Slonaker and Roque, to terminate Wilburn.Sandman replied that she did not care about these allega-tions; that the only matter of importance was the needfor peaceful working relationships. Therefore, she ad-vised the employees that she did not want to hear theconversation brought up again, because it was disruptive.After speaking with Roque again, a warning notice wasprepared on July 17, 1980, accusing Wilburn of viola-tions of group I, rule 2, and group II, rule 4.Interestingly, when Sandman first talked to Roque,Roque testified that, without investigation, she was con-vinced that McMullen's complaint had no basis, and theonly issue she raised was that there should be some sem-blance of order in the patients' hall, which is the reasonRoque requested Sandman to return to speak alone toWilburn. But it also is apparent that Roque's immediateattention was drawn to the allegations against Wilburn.Indeed, regarding the fight in the parking lot, althoughRoque ultimately meted out equal discipline to the threeemployees involved, she encouraged (with MonicaMason, Respondent's assistant administrator) Jenkins tofile criminal charges against Wilburn, noting that, if Wil-burn were guilty, that would constitute a group III ruleviolation which would cause Wilburn's immediate termi-nation. Later, Roque stated to Jenkins that she shouldnot withhold issuing subpoenas, as Respondent wouldensure that full coverage of staff would be provided tomake up for those employees who were required toappear in court.With this background of Roque's more than passing in-terest in Wilburn, as well as the earlier warning of Wil-burn for her posting of union literature,27the motivationa7 Wilburn was requested by Slonaker and Roque to sign this warning,Wilburn's first. She declined to do so, with the comment that "they toldher not to do so." As a result, both Slonaker and Roque documentedWilburn's refusal. These facts must be compared with Roque's treatmentof Keller, who did not sign her first oral warning, with wntten documen-for Wilburn's discharge becomes evident. First, I notethat Respondent's explanation for its actions against Wil-burn was inconsistent, shifting, and contradictory. Roquetestified that, after speaking with Wilburn on July 18, sheand Cyr agreed that they had "no choice" but to termi-nate Wilburn.28However, Roque later admitted, in dis-cussing Keller, that despite the fact that Keller had com-mitted violations serious enough to warrant termination,supervisors had discretion whether and how to disciplinetheir employees. Roque testified that Wilburn's dishar-mony was that created between her, McMullen, and thetwo employees; yet she conceded that they were all inagreement and there was no disharmony. On the otherhand, Sandman ascribed the disharmony as between Wil-burn and her, and indirectly Roque and Cyr, by makingthe accusations that Cyr was trying to get her and put-ting McMullen up to spy.Wilburn's disruptive behavior was variously character-ized as her agreement with McMullen's statements(Roque) and her harassing McMullen for spying and get-ting her upset (Sandman). Wilburn's spreading a rumorresulted from the fact that there was no basis forMcMullen's comments, which Wilburn stated as factual(Sandman), because Wilburn stated that Jenkins wasready to tell all that she had been told to "get" Wilburn(Sandman), and because she made mention of a plot andwas wrong to have believed McMullen's comments(Roque).29Sandman acknowledged that Broadwater wasalso upset, making a comment that "they should not beallowed to do this" and "look at how upset they havegot her"; but Sandman, for reasons unexplained, did notfind that Broadwater's words constituted a rumor or dis-harmony, in violation of Respondent's rules.30Roquestated that one of Wilburn's failures was that she did notinvestigate the matter; later, she admitted that Wilburnattempted to contact Monica Mason but was preventedfrom doing so by Sandman. But, argued Roque, thateffort would have been unavailing in any event, becauseMason did not know anything.These shifts and turns in the testimony of Respondent'switnesses lead me to conclude that its testimony shouldbe discredited, that Wilburn's testimony as recited aboveshould be credited,3' and that the discharge was, in anytation, because, according to Roque, such a warning was not required tobe signed. The request of Wilburn can be deemed only as a method toestablish a predicate for the later discharge of Wilburn.28 In itself, this is an interesting admission, since Roque had earlier tes-tified that, before she and Cyr decided to terminate Wilburn. they con-sulted with Respondent's home office in Pennsylvania. If there was "nochoice," query, why did they feel the need to seek the guidance of thehome office?2s Despite Roque's firm belief that Cyr would not have asked a patientto spy on an employee, she testified that she asked Cyr whether he didso, which was inconsistent with Cyr's testimony that she did not ask him.Further, I discredit Sandman's testimony that, when she originally wentto Roque to report the incident, she told Roque that it was unethical forCyr to use patients to spy on employees. Because Sandman did not be-lieve that allegation, I find no reason for her so to report to Roque.so Sandman also admitted that, if Wilburn had not made her statementin front of McMullen, nor alleged it as fact before the other employees,but instead had mentioned it to Sandman in private, there would havebeen no violation of group II, rule 4.3i In making this finding, I have not disregarded certain inconsisten-cies in Wilburn's testimony and contradictions between her testimony andthat of other witnesses. Nonetheless, I find that she was essentially reli-able and that most of her testimony should be credited.665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent, unwarranted. Whatever disruption there was is at-tributable to the actions of McMullen, and Wilburn hadno part in that, other than to parrot the statements ofMcMullen and to report to RN Sandman what had hap-pened, which it must be presumed was the duty of anursing assistant. Further, it is clear that Wilburn hadbeen told by Roque not to discuss32the parking lot inci-dent, but I have difficulty in finding that Wilburn's meremention33of that event to Sandman, without any em-ployee being present, constituted a discussion, whichRoque said she would not tolerate. I have particular dif-ficulty in finding any reasonable relationship betweenWilburn's statement and the group II, rule 4 violation forwhich Wilburn was cited. Neither Roque nor Sandmanconditioned her discharge on anything but a vague beliefin avoiding disharmony among the employees vis-a-vistheir relations with the Home's residents. I find no simi-lar disharmony created by Wilburn's statement made inprivate to Sandman. Nor, apparently, had Respondentdeemed that Jenkins violated its directions when Jenkinsdesired to pursue her criminal charges against Wilburn.Despite numerous "discussions" of the parking lot inci-dent, Jenkins, rather than being disciplined, was urged togo forward and was offered Respondent's aid. In anyevent, even if there might arguably be some basis forWilburn's discharge resulting from her mention of theparking lot incident,34and I hold there was not, none-theless Wilburn's at best minor breach of Roque's warn-ing was merely a pretextual reason for her discharge, herunion activities being Respondent's real motivation.35This conclusion is confirmed by Sandman's assumptionthat the reason why McMullen was saying "Union,union, union" was that the three employees had been dis-cussing the Union in her presence. Indeed, Sandman ad-mitted that "one of the things I told Sally, had it notbeen discussed in front of [McMullen], she couldn't haves2 Roque stated that she informed each of the employees individually,after their 3 days' suspension that:... it was finished, that I did not want to hear any more discussionof it, that I didn't want it carried over back to the patient area, andthat they each could consider that in itself a warning, that if indeedthey did bring it up again an[d] start the same situation over again,because at that time, as I counseled each one of them, I informedthem without warning they each could have been terminated; theyhad broken enough rules.as The American Heritage Dictionary of the English Language (Ist ed.1969), defines "mention" as "to cite or refer to incidentally." "Discuss. in-volves close examination of a subject ...."34 Wilburn admitted that, if she ever brought up the parking lot inci-dent on the premises, "that would be it." When the alleged violation ofthat warning was called to her attention, she defended herself by notingthat she had not discussed the matters with other employees.36 I requested that the parties submit briefs on the issue of whetherWilburn was engaged in concerted protected activities, which was barredby Respondent's prohibition of any discussion of the parking lot incident.Upon reconsideration of this matter, I find that Wilburn's claim waspurely personal and not concerted, for the benefit of other employees.However, during this proceeding, it was revealed that on numerous occa-sions, employees were forbidden from discussing various matters whicharose at the Home, many of which involved their own discipline, a sub-ject matter which I deem is just as much of concern to those employeesas are their wages and hours of work. Board law makes clear that suchrestrictions and prohibitions adversely impinge upon employees' Sec. 7rights. Jeannette Corporation, 217 NLRB 653 (1975), enfd. 532 F.2d 916(3d Cir. 1976); Texas Instruments Incorporated, 236 NLRB 68 (1978), enfd.in relevant part 599 F.2d 1067, 1073 (Ist Cir. 1979).made that kind of statement." When this is coupled withRoque's assumption (proven or not) that the employees'union activities were interfering with patient care andthat Cyr would never have attempted to use a patient tothwart union activities, the conclusion is clear thatRoque, too, thought that Wilburn, the outspoken unionadherent, whom Sandman characterized "as a leaderamong her peers" and a "mood setter," was causingMcMullen's distress, and it was those perceived activitiesthat caused Wilburn's discharge.36Accordingly, I find that there was no basis for Wil-burn's discharge, which I conclude violated Section8(a)(3) and (1) of the Act.G. The Discharge of Arlene SchrockOn February 4, 1981, 7 days after the initial hearinghad closed, Sue Ann Ostendorfe. Respondent's socialservice director, met resident Meta Seifarth, who was sit-ting in a wheelchair outside of the main bath and whoappeared to Ostendorfe to be unhappy or upset. Osten-dorfe asked what was wrong, and Seifarth told her thatshe felt she was being mistreated; that Arlene Schrock,the nursing assistant in charge of her direct patient care,would not answer her lights, would not take her to thebathroom when she asked, and would not permit her tomake decisions about what she could wear; and thatSchrock would come into her room and "curse at herabout having to come in and clean up shit and that shewas going to get out of this damn job."Ostendorfe asked for Roque's advice; and Roquestated that she would investigate the matter, which shedid, obtaining the same complaints from Seifarth as hadbeen told to Ostendorfe. Later, Ostendorfe met with Cyrand Roque and mentioned that this might be "patientabuse" under the recently enacted article 43, § 565G ofthe annotated code of Maryland entitled "Resident abusein nursing homes."37Cyr and Roque then decided toJr The General Counsel also argues that the reasons for Wilburn's dis-charge should be discredited because (1) Respondent deliberately with-held informing Wilburn of these reasons and (2) Sandman stated to allemployees, after Wilburn's discharge, that no employee was to speak ofeither Wilburn's discharge or the parking lot incident, the latter beingjust as much a discussion of that incident as Wilburn engaged in. As to(I), I discredit Wilburn's testimony that she was not so advised; as to (2),I note that the testimony of Jenkins, Richards, Broadwater, nursing assist-ant Caroline Weems, and Sandman was in conflict. I find that GeneralCounsel did not prove this fact by a preponderance of the evidence.a' Sec. 565G reads as follows:(a) Definitions.--In this section, the following words have the mean-ing indicated:(I) "Abuse" means any physical injury sustained or neglect whichis detrimental to the physical or mental well-being of a patient in anursing home resulting from cruel or inhumane treatment. "Abuse"does not include the performance of accepted medical procedures or-dered by a licensed physician.(2) "Nursing home" means the definition found in § 566(eX1) ofthis article.(3) "Law-enforcement agency" means any police department, bureauor force of any county or Baltimore City and police department,bureau or force of any incorporated municipality or the MarylandState Police.(b) Duty to reporrt.--Any person who has reason to believe that aperson in a nursing home has been abused shall report the abuse toan appropriate law enforcement agency and the Secretary of Healthand Mental Hygiene. The report may be oral or in writing and shallContinued666 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEproceed under that statute and reported the incident tothe Frostburg Police Department police even beforetalking with Schrock and Coleen Fisher, another nursingassistant who was Schrock's partner and was named bySeifarth as not permitting (with Schrock) the patient towear the frocks she desired. On the following day,Thursday, Feburary 5, Roque suspended Fisher for theday, with pay. She was going to suspend Schrock thatday, too, but Schrock had called in sick the precedingevening and did not report for work on Thursday.Schrock's normal day off was Friday; and so early in themorning on Saturday, February 7, Roque called Schrockinto her office and announced that Schrock was suspend-ed and that the matter had been turned over to thepolice. She also announced that she wanted Schrock toreturn as soon as Roque knew what was going on andthe complaint had been cleared up.The police then commenced its investigation. Seifarthwas asked to repeat her story; she refused, on the groundthat she did not wish to get anyone in trouble and didnot wish the incident to go any further. Based on that, aswell as the failure of the investigation to reveal anythingotherwise supporting the charge, the police decided thatno further action was warranted. Roque and Cyr, stilldissatisfied, urged the police to conduct a more completeinvestigation and, when successful, arranged for inter-views with other nursing assistants who worked in thesame station as Schrock. Those interviews resulted innothing new, and the police investigation was aban-doned. Roque and Cyr, who had suspended Schrock onFebruary 7, 1981, determined, allegedly in part on thebasis of additional charges of "patient abuse" that hadbeen made by nursing assistant Coleen Fisher, thatSchrock should be discharged; and she was, on March 7,1981.Cursing at patients and refusing to attend to theirneeds are serious matters; and, if proven that they moti-vated Respondent to discharge Schrock, there would belittle question that the complaint in Case 5-CA-13010would have to be dismissed. The fact is, though, thatShrock had testified on January 21, 1981, during the ini-tial stage of the hearing and had openly averred to hersupport of the Union; that Shrock had been for almost 2years employed by Respondent with only one minorcontain as much information as the person making the report is ableto provide.(c) Invesigation.--(I) The law enforcement agency shall make athorough investigation of the reported abuse and shall attempt toinsure the protection of the victim.(2) The investigation shall include a determination of the nature,extent, and cause of the abuse, the identity of the accused, and allother facts or matters found to be pertinent.(3) The law enforcement agency shall render a written report ofits findings to the State's attorney, the Secretary of Health andMental Hygience, and the administrator of the nursing home notlater than 10 working days after the completion of the investigation.(d) Immunity from civil liability --Any person, except a person ac-cused of abuse, who makes a good faith report under this section, orwho participates in an investigation or in a judicial proceeding aris-ing from a report, is immune from any civil liability for this action.(e) Signs specifying reporting requirements.-(I) The Department ofHealth and Mental Hygiene shall supply to each nursing home signsspecifying the reporting requirements of this section.(2) The signs shall be posted conspicuously in employee and publicareas of the nursing homeblemish, earning high ratings on her yearly evaluationsfrom Respondent's supervisors and plaudits from the pa-tients; and that Respondent's actions were not whollyconsistent with the defense it now raises.Notwithstanding my finding that Ostendorfe was a sin-cere and believable witness, I have substantial difficultyin understanding why Respondent proceeded as it did,particularly processing this matter under the Marylandstatute, which defines "patient abuse" as a matter seem-ingly of much greater physical or mental mistreatmentthan that which can be attributed to Seifarth's charge. Infact, Roque testified that all she knew about the statutewas that a notice had to be posted, and that notice re-quired only that "physical or mental abuse" be reportedto the police. Her failure to seek advice as to the scopeof the statute-whether what Seifarth charged was"mental abuse"-and her reliance upon Ostendorfe's sur-mises, based on a seminar she had attended, seems to bea glaring omission. One does not normally file chargeswith the police, where the treatment of the patient mightbecome a matter of adverse publicity, particularly wherethe statutory scheme results essentially in action againstthe Home.38Rather, Respondent's handbook (group I,rule 1) provides for a warning for "[d]iscourteous, unat-tentive or unprofessional treatment" or immediate termi-nation for abuse (group III, rule 5) which, had Roquebeen so inclined, might have been utilized instead.But assuming that Roque's perception was as she testi-fied-that the charge against Schrock did constitute"mental abuse"-what transpired next bears directlyupon Respondent's motivation. While the investigationproceeded, Schrock remained suspended from employ-ment, not terminated. When the investigation resulted inthe police determination not to prosecute, Roque wasclearly displeased. Instead of letting the matter drop,Roque pressed for the police's further investigation,claiming that she was dissatisfied with the superficialityof the initial phase of police review, and made additionalwitnesses available. Only after she thought that thepolice once again had determined that no criminal pros-ecution was warranted, did Roque reach the decision toterminate Schrock. In the interim, Roque receivedcharges of serious patient abuse from Fisher on February7, and no new "facts" had developed from that date; yeta decision to terminate was made only after the policeabandoned its investigation.Respondent's delay in taking final action may be ex-plained only by its desire to use the police investigationto give it a sound foundation to discharge Schrock. Thatwas the reason why it prodded the police to pursue thematter after its initial investigation had ended. The pat-tern which she followed was the same as when Roqueprompted Jenkins to file criminal charges against Wil-burn and offered her aid in doing so. When the policeas Despite what the police told Cyr, and what the police understood,it is probably accurate that the filing of charges did not constitute acriminal proceeding. No authority has been cited to demonstrate thatmental abuse of a resident is a crime. Rather, the freedom from abuse is apart of a "patient's bill of rights." art. 43. § 565C(aX7); and a violation ofthat right commences a procedure to correct such violation, under penal-ty of the nursing home's loss of license. Art. 70B.667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation of Schrock did not attain Roque's desiredgoal, Roque felt necessary to move on her own.And, because the investigation ended in failure, Roquefelt compelled to support the discharge with reasonsother than "patient abuse." Thus, in her letter of dis-charge, Roque stated:Due to your refusal to cooperate with the police,they felt unable to continue with their investigationand recommended that we handle it internally.Since you have refused to cooperate with us andthe police, I have decided, after much deliberationand consultation with State Official, Our Attorney,and TLSA Executive, to terminate you.These alleged reasons are pretextual. One was based onSchrock's failure to appear for an interview by thepolice; but Cyr was specifically advised by the investi-gating police officer that an accused in a criminal investi-gation has the right to remain silent. Thus, Schrock's re-fusal to be interviewed was not a reason.39Schrock's as-serted failure to cooperate with Respondent similarlylacks merit. Roque conceded that she never askedSchrock about her alleged behavior and sought to shiftthe burden of coming forward to Schrock, whom sheclaimed never presented her side of the story. But, be-cause Cyr had been advised by the police that Respond-ent's charges were criminal, advice which I infer hecommunicated to Roque (Cyr did not testify at the Mayhearings), Respondent could not reasonably expect thatSchrock would initiate an interview. I find the reasonsgiven in the letter unworthy of belief.So, too, do I find Fisher's testimony. Fisher allegedthat she had, as Schrock's working partner, observedSchrock's mistreatment and abuse of patients for over 2years-the conduct ranging from cursing and calling pa-tients "elephants" and "dead," to slamming patients intosides of beds, hitting one on the head with a hairbrushand spraying perfume into her face, and giving a patientan unprescribed laxative. It was only after Seifarth com-plained, however, that Fisher brought forth her historyof Schrock's abuses, feeling that Seifarth's action was acatharsis which permitted the truth to finally be told.40However, it was also at that time that Fisher, who wassuspended with Schrock, a suspension (paid) whichlasted only a day, had recently been issued two warningsas a result, she thought, of Schrock's complaints thatFisher was not giving patients adequate care. A thirdviolation of Respondent's rules would have subjectedFisher to discharge. Thus, when she was suspended, herjob was in grave jeopardy and that is the precise moment3s Actually, Schrock refused to be questioned, on advice of counsel,unless such an interview was required by the police. Such request wasnever made.40 Fisher stated that she complained once, to LPN Marla Shockey andRN King, that Schrock was not bathing patients as she should. However,she made no mention of patient abuse, a subject more likely to be thesubject of a complaint. Fisher also testified that, because of Schrock'spersistent abuse of patients, she requested that another partner be as-signed to her. Her request was granted. Yet, in late 1980, when she wasreassigned to be Schrock's partner, she made no complaint. I find her tes-timony most unlikely and credit Schrock's testimony that Fisher request-ed that she be reassigned as Schrock's partner.she recalled the past 2 years' excesses of Schrock's be-havior.Apparently, Fisher's statement and testimony havebeen personally beneficial. Whereas Shirley Yutze wasdisciplined for not telling Roque about the bickering be-tween Wilburn and Jenkins which led up to the incidentin the parking lot, Fisher was not disciplined (her thirdwarning) for not reporting all of Schrock's activities.Roque stated at the hearing that she simply had not hadtime to consider the matter, but it was still pending. I donot believe her.Further, in observing Fisher's demeanor, I found herto be entirely embittered against Shrock; and, finally, Ifound her testimony of Schrock's patient care to be ex-pansive, inflated, and sometimes imaginative and contra-dictory. In particular, it may be merely coincidental, butI find it significant that all of the alleged instances in-volved patients who were incompetent or deceased, sothat no rebuttal could be heard from those involved. Oneof Respondent's witnesses, Norma Lee McKenzie, al-though critical of Schrock's rough handling of andspeech to patients,41 preferring herself to a lower keyed,more gentle approach, witnessed none of the extraordi-nary events to which Fisher testified. I cannot imaginethat, on only Fridays, when McKenzie regularly workedwith Schrock, did Schrock cease the continuous andconsistent flagrant activities of which she was accusedby Fisher. I also find it wholly improbabe that Shrockshould have exhibited misconduct solely to incompetentsfor 2 years, yet suddenly turn her attention on February4 to Seifarth, who (all agree) was a competent and awareresident. Fisher's explanation for not coming forwardwith her complaints is lame, indeed. First, she stated thather complaint to Shockey and King was disregarded.Then, she averred that she felt that the pressure of theunion organizing campaign-with her opposed to theUnion and many others of her coworkers being in favorof the Union-caused her to avoid further friction. Yet,the friction was already present by reason of complaintsagainst her; and, assuming that friction was the reasonfor Fisher's abstinence, her failure to complain in early1979, when there was no union campaign, was whollyunexplained.Schrock's evaluations were consistently high, althoughit is certainly possible that some of her misdoings werehidden from the view of her supervisors. However, thatpossibility wanes in light of Schrock's recent award bypatients as the best nursing assistant, with her name andpicture exhibited prominently in the patients' newsletter.And, in a sense, discussion of whatever problems therewere in Schrock's care of Seifarth was initiated bySchrock, who, assigned to Seifarth's care only on aboutJanuary 6, 1981, spoke twice to her RN about the prob-lems she was having and asked about the possibility ofswitching patients because she could not comply withwhat she thought were Seifarth's unwarranted de-' McKenzie testified only to support Respondent's position at thehearing. There is no indication that her appraisal was relied on by Re-spondent in making its decision to suspend or discharge Schrock.668 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOMEmands.42In other words, Schrock cared about her inter-action with her wards, an attitude which differs marked-ly from the manner in which she was generally por-trayed by Respondent at the hearing.43I do not belittle or downgrade Seifarth's allegations,nor do I find that she inaccurately described whatSchrock did.44But, in considering the record as awhole, I must similarly be cognizant of the facts leadingto the discharge of Wilburn, and particularly the allega-tions made by resident Abby McMullen, who accusedCyr of attempting to make her spy on Wilburn, and Re-spondent's precipitate brushing away of that accusation.That is to be contrasted with Respondent's immediateconcurrence with Seifarth's charges. Seifarth's later posi-tion that she did not desire to get anybody in trouble (ar-guably neither a reaffirmation nor a disavowal of whatshe had earlier charged) could not assuage Roque.The gist of an 8(a)(3) complaint is motivation. I am notpersuaded that Schrock, who had testified against Re-spondent (and Roque personally) shortly before Febru-ary 4, 1981, was disciplined without regard to that testi-mony or her avowed union preference.45Clearly, dispar-ity has been shown. Yutze was disciplined; Fisher wasnot. Schrock was; Keller was not. McMullen was not be-lieved, when it was helpful to support Wilburn's dis-charge; Seifarth was believed, when it was helpful tosupport Schrock's discharge.46During Roque's inter-view of Schrock on February 7, Schrock questioned herindefinite suspension, citing a 3-day suspension of em-ployee Kate Preston, who pushed a patient's wheelchairagainst a wall and called the patient a "miserable son ofa bitch." Roque brushed aside those comments as noneof Schrock's business, but it is surely the business of theBoard to determine whether Schrock was treated differ-ently and to make inferences from the differing treat-ment. So, too, the shifting of reasons for discipline has4" Most of the witnesses for the General Counsel and Respondentagreed that Seifarth was a "demanding" patient, desiring that all attentionbe directed first to her, to the exclusion of other residents-althoughthere was some difference of opinion as to the degree of her demands.43 RN Belinda Cosgrove, whom I found credible, testified thatSchrock was a capable nursing assistant."4 Rather, I find that there was some interaction between Schrock andSeifarth the morning of February 4, prompting Schrock's telephone callto Cosgrove that evening, in which Schrock again said there were someproblems in her care of Seifarth which she wanted to discuss the follow-ing morning at work. However, that conversation played no part in Re-spondent's decision to suspend and ultimately terminate Schrock (nor didCosgrove play any role in that decision).4" Respondent argues that on February 7, Schrock never denied toRoque that she had cursed at Seifarth. In a sense, that is true. Accordingto Schrock's testimony, when Roque accused her of cursing, her onlyreply was to ask what curse words she was supposed to have used, towhich Roque did not reply. Thus, there was really no accusation whichSchrock had an opportunity to deny. According to Roque's testimony ofthe same interview, Roque never even mentioned that Shrock was ac-cused of cursing, which, of course, would have given no cause to denythe use of obscenities. I accept Schrock's narration, finding implicit in herquestion to Roque a denial of wrongdoing.4" Respondent contends that the mental condition of Seifarth andMcMullen justified its decision to rely or not on various statements theymade. Thus, whereas Seifarth was coherent, McMullen "internalized" allevents around her. General Counsel's witnesses testified, however, thatMcMullen was coherent and able to describe accurately what was goingon. There was sufficient circumstantial evidence presented to support theconclusion that Cyr desired to talk to her and that her words should nothave been dismissed with impunity.often been utilized to support an inference of illegalmotive, and, here, Respondent's counsel could not quitemake up his mind whether "non-cooperation" with thepolice and Respondent was or was not a reason; and Ifind that it has no substance. Finally, I note that Roquewrote to the Maryland Division of Licensing and Certifi-cation and complained of the inadequacy of the policeinvestigation; notified it of the termination of Schrock,Schrock's filing of an unfair labor practice charge, theinvestigation by the Board's Regional Office of thatcharge, and Roque's feeling that a hearing would beheld; and noted that "[S]trange things are going on," in-cluding chemical burns on patients' buttocks, cursing,and maltreatment of patients, and "a sprinkler headknocked off causing two of three dryers to blow out."Roque further stated:Please forgive me for rambling on. I feel we havea good facility [with] the majority of our staff con-cerned, caring people, but when our residents startto be used as pawns I can no longer tolerate itl ...[Emphasis supplied.]In context, Roque's complaint was that the residentswere being used to further the cause of the Union andthat it was union activity that resulted in "[S]trangethings." The specter of the Union's malevolence, dispar-ate treatment, shift of reasons, and hasty reliance onrather incredible accusations persuade me that, but forSchrock's known union activities and her testimony onJanuary 21, 1981, the events of February 4 would neverhave steamrolled in the way they did; and that hadSchrock not been a union supporter and not testified onJanuary 21, the charges made by Seifarth would havebeen handled entirely differently, at the very least with adegree of delicacy and fairness as was exhibited toKeller.47I conclude that Respondent, by suspendingSchrock on February 7 and discharging her on March 7,1981, has violated Section 8(a)(3), (4), and (1) of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and lead to labordisputes burdening and obstructing commerce and thefree flow thereof.'? In so concluding here, as well as in my conclusions regarding theother discriminatees, I have been cognizant of the principles set forth inWright Line. a Division of Wright Line. Inc., 251 NLRB 1083 (1980),which has been cited by both General Counsel and Respondent in theirbriefs. I conclude that General Counsel Counsel has, in each instance,made "a prima facie showing sufficient to support the inference that pro-tected conduct was 'a motivating factor' in the employer's decision," andRespondent has not demonstrated that its discharge of any of the discri-minatees would have taken place in the absence of the protected conduct.American Tool & Engineering Ca. Inc, 257 NLRB 608, fn. 4 (1981).669 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, post an appropriatenotice, and take certain affirmative action designed to ef-fectuate the purposes and policies of the Act. Because Ihave found that Respondent discharged Ronald Hart-man, Eleanor Bennett, Elizabeth Loar Beckman, andSally Wilburn, and suspended and discharged ArleneSchrock in violation of the Act, I shall recommend thatRespondent be ordered to reinstate them to their formerpositions, or, if such positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges,48and to makethem whole for any loss of earnings they may have suf-fered by reason of their discharges, by paying them asum of money equal to that which they normally wouldhave earned absent the discharges and suspension, lessearnings during such period, to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977).49Having found that Respondent unlawfully issuedwarnings to Hartman, Bennett, and Wilburn, I shall rec-ommend that Respondent be required to revoke, rescind,and expunge the same from its employment and person-nel records. Schrock testified that, when she was inter-viewed by Roque on February 7, 1981, she found in herpersonnel files a warning that had been issued to hermore than a year before. According to Respondent'shandbook, such a warning is stale and is not to be con-sidered in future discipline of employees. Because Re-spondent has exhibited union animus and particularly di-rected its unlawful activities against the discriminateesherein, I shall recommend the same relief with regard toall warnings contained in the files of these discriminatees,even though some warnings were not discriminatorilymotivated, because the warnings are now stale.Having found that Respondent's rule prohibiting solici-tation and posting of literature is overly broad, I shallrecommend that it cease giving effect to such rule andrescind it insofar as it interferes with employees' Section7 rights. Eastern Maine Medical Center, 253 NLRB 1230(1980).General Counsel requests that Schrock be reimbursedher attorneys' fees, if any, incurred as a result of thepolice investigation and that Respondent should be or-dered to notify the Maryland Division of Licensing andCertification and any other state, municipal, or localagency contacted by Respondent, advising that the al-4' I raised, sua sponte, a question as to whether Hartman should be en-titled to reinstatement if I found that Respondent had committed anunfair labor practice in discharging him. In his application for employ-ment with Respondent, Hartman was not wholly candid about his reasonsfor leaving his prior employer. It appears, however, that the accusationswhich had been alleged against him by his prior employer were fullyknown by certain of Respondent's supervisors (as Respondent concedesin its brief) and that Respondent always obtained a reference from theprior employer before hiring a new employee. It thus appears that thereis no justification for not affording Hartman the complete relief to whichhe would otherwise be entitled.49 See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).leged patient abuse charge has been rescinded and thatSchrock has been reinstated, as set forth above. Theseremedies are fully warranted, especially considering theharm that the charges might otherwise cause to Schrock,should she ever seek other employment. The UnitedCredit Bureau of America, Inc., 242 NLRB 921, 927(1979), enfd. 643 F.2d 1017 (4th Cir. 1981); LibertyMutual Insurance Co., 235 NLRB 1387 (1978), enforce-ment denied on other grounds 592 F.2d 595 (Ist Cir.1979).Because Respondent has discriminatorily dischargedfive employees because of their union activities and en-gaged in numerous unfair labor practices which directlyimpinge upon the exercise of employees' Section 7 rights,I conclude that its violations are egregious and will rec-ommend the issuance of a broad cease-and-desist order.Hickmott Foods, Inc., 242 NLRB 1357 (1979).Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER50The Respondent, Tressler Lutheran Home for Chil-dren t/a Frostburg Village of Allegany County NursingHome, Frostburg, Maryland, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionactivities and sympathies and the union activities andsympathies of other employees.(b) Instructing its employees to remove union pinsfrom their uniforms.(c) Creating an impression among its employees of sur-veillance of their activities on behalf of the Union.(d) Promulgating, maintaining, and enforcing any ruleor regulation prohibiting its employees from soliciting onbehalf of any labor organization on Respondent's prem-ises areas other than immediate patient care areas, duringemployees' nonworking time, or prohibiting without Re-spondent's written authorization the distribution of unionliterature in nonworking areas during employees' non-working time, and reprimanding or warning employeesfor violation thereof.(e) Directing its employees not to talk about the Unionin its facility or on company time.(f) Promising its employees greater wage increasesshould they not select the Union as their collective-bar-gaining representative.(g) Threatening its employees with the loss of existingbenefits and that Respondent would start from zero inbargaining with the Union should they select the Unionas their collective-bargaining representative.(h) Threatening its employees with discharge and un-specified reprisals for engaging in union activities.50 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.670 FROSTBURG VILLAGE OF ALLEGANY COUNTY NURSING HOME(i) Discharging, suspending, or otherwise discipliningits employees because of their membership in, assistanceto, or activities on behalf of the Union.(j) Discharging, suspending, or otherwise discipliningits employees because they have testified in a proceedingunder the Act.(k) Filing charges against its employees of mental orphysical abuse with any police department or with theMaryland Division of Licensing and Certification whereit has no reasonable cause to believe that any abuse hasbeen committed and where such charges are filed solelybecause its employees are members of, are assisting, orare active on behalf of the Union, or have testified in aproceeding under the Act.(1) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Ronald Hartman, Eleanor Bennett, ElizabethLoar Beckman, Sally Wilburn, and Arlene Schrock im-mediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings that they may have suffered byreason of Respondent's discrimination against them, inthe manner set forth in "The Remedy" section of thisDecision.(b) Reimburse Arlene Schrock for all legal expensesincurred in her defense of the charges of physical andmental abuse filed by Respondent with the FrostburgPolice Department and the Maryland Division of Licens-ing and Certification.(c) Notify, in writing, the Maryland Division of Li-censing and Certification, the Frostburg Police Depart-ment, and any other state, municipal, or local agencycontacted in connection with its charges against ArleneSchrock, that all references to alleged patient abuse byher are rescinded and that she has been reinstated to herformer position of employment, with full rights andprivileges, pursuant to an Order of the National LaborReiations Board; and send copies of said notices toSchrock.(d) Revoke, rescind, and expunge from its records allwritten warnings and suspensions issued to Ronald Hart-man, Eleanor Bennett, Elizabeth Loar Beckman, SallyWilburn, and Arlene Schrock.(e) Cease giving effect to and rescind its rule prohibit-ing solicitation, distribution or posting of material or no-tices without prior written authorization from its admin-istrator insofar as it applies to the exercise of employees'rights under Section 7 of the Act in areas of its facilityother than those involving immediate patient care and in-sofar as it prohibits distribution of union literature duringemployees' nonworking time in areas other than immedi-ate patient care areas of its facility.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(g) Post at its facility in Frostburg, Maryland, copiesof the attached notice marked "Appendix."51Copies ofsaid notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(h) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint is Case 5-CA-11890 be dismissed insofar as it alleges violations ofthe Act not specifically found herein.a1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."671